Exhibit 10.1

 

Execution Version

 

[g316311ke01i001.gif]

Loan Number: 1006379

 

 

CREDIT AGREEMENT

 

Dated as of December 9, 2011

 

by and among

 

CUBESMART, L.P.,

 

as Borrower,

 

CUBESMART,

 

as Parent,

 

WELLS FARGO SECURITIES, LLC,

and

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,

 

as Revolver and Tranche A Joint Lead Arranger

 

and

 

Joint Bookrunner,

 

WELLS FARGO SECURITIES, LLC,

 

as Tranche B Sole Lead Arranger

 

and

 

Sole Bookrunner

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent,

 

PNC BANK, NATIONAL ASSOCIATION,

REGIONS BANK,

and

SUNTRUST BANK,

 

as Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

 

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

 

 

Section 1.1. Definitions

1

 

Section 1.2. General; References to Times

24

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

25

 

 

Article II. Credit Facilities

25

 

 

 

 

Section 2.1. Revolving Loans

25

 

Section 2.2. Term Loans

26

 

Section 2.3. Swingline Loans

28

 

Section 2.4. Letters of Credit

30

 

Section 2.5. Rates and Payment of Interest on Loans

34

 

Section 2.6. Number of Interest Periods

35

 

Section 2.7. Repayment of Loans

35

 

Section 2.8. Prepayments

35

 

Section 2.9. Continuation

35

 

Section 2.10. Conversion

36

 

Section 2.11. Notes

36

 

Section 2.12. Voluntary Reductions of the Revolving Commitments

37

 

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date

37

 

Section 2.14. Extension of Termination Date

37

 

Section 2.15. Amount Limitations

38

 

Section 2.16. Increase in Revolving Commitments

38

 

Section 2.17. Funds Transfer Disbursements

39

 

 

Article III. Payments, Fees and Other General Provisions

40

 

 

 

 

Section 3.1. Payments

40

 

Section 3.2. Pro Rata Treatment

40

 

Section 3.3. Sharing of Payments, Etc.

41

 

Section 3.4. Several Obligations

42

 

Section 3.5. Minimum Amounts

42

 

Section 3.6. Fees

42

 

Section 3.7. Computations

43

 

Section 3.8. Usury

43

 

Section 3.9. Agreement Regarding Interest and Charges

44

 

Section 3.10. Statements of Account

44

 

Section 3.11. Defaulting Lenders

44

 

Section 3.12. Taxes; Foreign Lenders

47

 

 

Article IV. Yield Protection, Etc.

49

 

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

49

 

Section 4.2. Suspension of LIBOR Loans

50

 

Section 4.3. Illegality

51

 

Section 4.4. Compensation

51

 

Section 4.5. Affected Lenders

52

 

Section 4.6. Treatment of Affected Loans

52

 

Section 4.7. Change of Lending Office

53

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

53

 

i

--------------------------------------------------------------------------------


 

Article V. Conditions Precedent

53

 

 

 

 

Section 5.1. Initial Conditions Precedent

53

 

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

55

 

 

Article VI. Representations and Warranties

56

 

 

 

 

Section 6.1. Representations and Warranties

56

 

Section 6.2. Survival of Representations and Warranties, Etc.

62

 

 

Article VII. Affirmative Covenants

62

 

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

62

 

Section 7.2. Compliance with Applicable Law and Material Contracts

62

 

Section 7.3. Maintenance of Property

63

 

Section 7.4. Conduct of Business

63

 

Section 7.5. Insurance

63

 

Section 7.6. Payment of Taxes and Claims

63

 

Section 7.7. Visits and Inspections

63

 

Section 7.8. Use of Proceeds; Letters of Credit

64

 

Section 7.9. Environmental Matters

64

 

Section 7.10. Books and Records

64

 

Section 7.11. Further Assurances

64

 

Section 7.12. Guarantors; Release of Guarantors

65

 

Section 7.13. REIT Status

65

 

Section 7.14. Exchange Listing

66

 

 

Article VIII. Information

66

 

 

 

 

Section 8.1. Quarterly Financial Statements

66

 

Section 8.2. Year-End Statements

66

 

Section 8.3. Compliance Certificate

66

 

Section 8.4. Other Information

67

 

Section 8.5. Delivery of Documents

69

 

Section 8.6. Public/Private Information

69

 

Section 8.7. USA Patriot Act Notice; Compliance

69

 

 

Article IX. Negative Covenants

70

 

 

 

 

Section 9.1. Financial Covenants

70

 

Section 9.2. Restricted Payments

70

 

Section 9.3. Indebtedness

71

 

Section 9.4. Certain Permitted Investments

71

 

Section 9.5. Investments Generally

72

 

Section 9.6. Liens; Negative Pledges; Other Matters

72

 

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

73

 

Section 9.8. Fiscal Year

74

 

Section 9.9. Modifications to Material Contracts

74

 

Section 9.10. Modifications of Organizational Documents

74

 

Section 9.11. Transactions with Affiliates

74

 

Section 9.12. Plans

75

 

Section 9.13. Derivatives Contracts

75

 

 

Article X. Default

75

 

 

 

 

Section 10.1. Events of Default

75

 

Section 10.2. Remedies Upon Event of Default

78

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.3. Remedies Upon Default

79

 

Section 10.4. Marshaling; Payments Set Aside

79

 

Section 10.5. Allocation of Proceeds

80

 

Section 10.6. Collateral Account

80

 

Section 10.7. Performance by Administrative Agent

81

 

Section 10.8. Rights Cumulative

82

 

 

Article XI. The Administrative Agent

82

 

 

 

 

Section 11.1. Authorization and Action

82

 

Section 11.2. Administrative Agent’s Reliance, Etc.

83

 

Section 11.3. Notice of Defaults

83

 

Section 11.4. Administrative Agent as Lender

84

 

Section 11.5. Approvals of Lenders

84

 

Section 11.6. Lender Credit Decision, Etc.

84

 

Section 11.7. Indemnification of Administrative Agent

85

 

Section 11.8. Successor Administrative Agent

86

 

Section 11.9. Titled Agents

86

 

 

Article XII. Miscellaneous

87

 

 

 

 

Section 12.1. Notices

87

 

Section 12.2. Expenses

88

 

Section 12.3. Setoff

89

 

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

89

 

Section 12.5. Successors and Assigns

90

 

Section 12.6. Amendments

93

 

Section 12.7. Nonliability of Administrative Agent and Lenders

94

 

Section 12.8. Confidentiality

95

 

Section 12.9. Indemnification

96

 

Section 12.10. Termination; Survival

98

 

Section 12.11. Severability of Provisions

98

 

Section 12.12. GOVERNING LAW

98

 

Section 12.13. Counterparts

98

 

Section 12.14. Obligations with Respect to Loan Parties

98

 

Section 12.15. Limitation of Liability

99

 

Section 12.16. Entire Agreement

99

 

Section 12.17. Construction

99

 

SCHEDULE 1.1.(A)

List of Loan Parties

SCHEDULE 1.1.(B)

Lender Commitments

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Existing Indebtedness

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 9.6.

Existing Negative Pledges

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Swingline Note

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Tranche A Term Note

EXHIBIT J

Form of Tranche B Term Note

EXHIBIT K

Form of Opinion of Counsel

EXHIBIT L

Form of Compliance Certificate

EXHIBIT M

Form of Transfer Authorizer Designation

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of December 9, 2011 by and
among CUBESMART, L.P., a limited partnership formed under the laws of the State
of Delaware (the “Borrower”), CUBESMART, a real estate investment trust formed
under the laws of the State of Maryland (the “Parent”), WELLS FARGO SECURITIES,
LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Revolver and
Tranche A Joint Lead Arrangers (each a “Joint Lead Arranger”) and Joint
Bookrunners (each a “Joint Bookrunner”) with respect to the Revolving Facility
and the Tranche A Term Loan (as such terms are defined below), WELLS FARGO
SECURITIES, LLC, as Tranche B Sole Lead Arranger (the “Tranche B Lead Arranger”)
and Sole Bookrunner (the “Tranche B Bookrunner”) with respect to the Tranche B
Term Loan (as such term is defined below), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A., as Syndication
Agent (the “Syndication Agent”), PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK
and SUNTRUST BANK, as Documentation Agents (each a “Documentation Agent”), and
each of the financial institutions initially a signatory hereto together with
their assignees pursuant to Section 12.5.(b).

 

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a revolving credit facility in the initial amount of $300,000,000,
including a $15,000,000 letter of credit subfacility and a $20,000,000 swingline
subfacility, a term loan facility in the amount of $100,000,000 and a
delayed-draw term loan facility in the amount of $200,000,000, on the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto, each
intending to be legally bound, agree as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition Price” means, with respect to any Property, the purchase price paid
by the Borrower or any of its Subsidiaries for such Property less closing costs
and any amounts paid by the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted Asset Value” means on any date of determination, the sum of: (a) with
respect to any Storage Property that has been owned or leased for the four most
recently ended fiscal quarters, an amount equal to (i) the Net Operating Income
of such Storage Property for the four full fiscal quarters of the Parent most
recently ended, divided by (ii) the Capitalization Rate;  plus (b) with respect
to any Storage Property that has been owned or leased for the two most recently
ended fiscal quarters but less than the three most recently ended fiscal
quarters, an amount equal to (i) the product of (x) the Net Operating Income of
such Storage Property for the two full fiscal quarters of the Parent most
recently ended multiplied by (y) 2, divided by (ii) the Capitalization Rate;
plus (c) with respect to any Storage Property that has been owned or leased for
the three most recently ended fiscal quarters but less than the

 

1

--------------------------------------------------------------------------------


 

four most recently ended fiscal quarters, an amount equal to (i) the product of
(x) the Net Operating Income of such Storage Property for the three full fiscal
quarters of the Parent most recently multiplied by (y) 4 and then divided by
(z) 3, divided by (ii) the Capitalization Rate.

 

“Adjusted EBITDA” means, for any given period, (a) Consolidated EBITDA for such
period minus (b) Reserves for Capital Expenditures for all Storage Properties
for such period.

 

“Adjusted Total Revenue” means, for any period, an amount equal to (a) the total
revenue of the Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate amount of
total revenue of all the Excluded Subsidiaries for such period.

 

“Administrative Agent” means Wells Fargo, as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  As used in
this definition, the term “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  In no event shall the Administrative Agent or any Lender
be deemed to be an Affiliate of the Borrower.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Level into which the Parent’s Credit Rating then falls.  Any change in the
Parent’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 8.4.(o) that the Parent’s Credit Rating has
changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Parent’s Credit Rating has changed, then the Administrative Agent shall adjust
the Level effective as of the first day of the first calendar month following
the date the Administrative Agent becomes aware that the Parent’s Credit Rating
has changed.  During any period that the Parent has received three Credit
Ratings that are not equivalent, the Applicable Margin shall be determined based
upon the Level corresponding with the lower of the two highest Credit Ratings. 
During any period that the Parent has received two Credit Ratings that are not
equivalent and both of those Credit Ratings are from S&P and Moody’s, the
Applicable Margin shall be determined based upon the Level corresponding with
the higher of the two Credit Ratings.  During any period that the Parent has
received a Credit Rating from Fitch and from either S&P or Moody’s, but not
both, and such Credit Ratings are not equivalent, the Applicable

 

2

--------------------------------------------------------------------------------


 

Margin shall be determined based upon the Level corresponding with the Credit
Rating from S&P or Moody’s, as applicable.  During any period that the Parent
has (a) not received a Credit Rating from any Rating Agency or (b) received a
Credit Rating from only Fitch, then the Applicable Margin shall be determined
based on Level 5.

 

Level

 

Parent’s Credit Rating
(S&P/Moody’s/Fitch

 

Applicable Margin for
Revolving Loans

 

Applicable Margin for
Term Loans

 

1

 

A-/A3/A- or better

 

1.00

%

1.15

%

2

 

BBB+/Baa1/BBB+

 

1.05

%

1.20

%

3

 

BBB/Baa2/BBB

 

1.25

%

1.45

%

4

 

BBB-/Baa3/BBB-

 

1.475

%

1.75

%

5

 

Lower than BBB-/Baa3/BBB-

 

1.85

%

2.25

%

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignee” has the meaning given that term in Section 12.5.(b).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 12.5.), and accepted by the
Administrative Agent, substantially in the form of Exhibit A or any other form
approved by the Administrative Agent.

 

“Base Rate” means the LIBOR Market Index Rate; provided, however, that if the
LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum rate
of interest equal to the Federal Funds Rate plus one and one-half of one percent
(1.50%). Any change in the Base Rate resulting from a change in the LIBOR Market
Index Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on
the Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Administrative Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the Lender acting as the Administrative Agent or any other
Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in San Francisco, California or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan any such day that is
also a day on which dealings in deposits of Dollars are carried out in the
London interbank market.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this

 

3

--------------------------------------------------------------------------------


 

Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capitalization Rate” means 8.25%.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for its benefit and the benefit of the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Administrative Agent
under its sole dominion and control.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Commitment, Term
Loan A Commitment or Term Loan B Commitment, as applicable.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Revolving Commitment to (b) the
aggregate amount of the Revolving Commitments of all Lenders; provided, however,
that if at the time of determination the Revolving Commitments have terminated
or been reduced to zero, the “Commitment Percentage” of each Lender shall be the
Commitment Percentage of such Lender in effect immediately prior to such
termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.(a).

 

“Consolidated Adjusted Asset Value” means, on any date of determination, the sum
(without duplication) of (a) the aggregate Adjusted Asset Value of all Storage
Properties of the Borrower and its Subsidiaries on such date plus (b) the
undepreciated book value (determined in accordance with GAAP) of all Development
Properties plus (c) the Acquisition Price of all Properties owned in fee simple
or leased by a Loan Party for less than 2 fiscal quarters as of such date of
determination, plus (d) the book

 

4

--------------------------------------------------------------------------------


 

value (determined in accordance with GAAP) of all other tangible assets (other
than cash and Cash Equivalents) of the Borrower and its Subsidiaries as of such
date plus (e) cash and Cash Equivalents of the Borrower and its Subsidiaries on
such date, provided that, (x) the portion of the Consolidated Adjusted Asset
Value attributable to clause (d) above shall not exceed 5.0% of the Consolidated
Adjusted Asset Value, (y) the portion of the Consolidated Adjusted Asset Value
attributable to the sum of clauses (d) and (e) above shall not exceed 10.0% of
the Consolidated Adjusted Asset Value and (z) the portion of the Consolidated
Adjusted Asset Value attributable to Development Properties shall not exceed 15%
of the Consolidated Adjusted Asset Value.  The Borrower’s pro rata share of
assets held by Unconsolidated Affiliates will be included in Consolidated
Adjusted Asset Value calculations consistent with the above described treatment
for wholly owned assets.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income of the
Parent and its Subsidiaries for such period plus, without duplication and to the
extent reflected as a charge in the statement of Consolidated Net Income for
such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, amortization and/or impairment charges with
respect to goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business), and (f) any other non-cash charges (including non-cash charges under
Financial Accounting Standards Board Statement No. 123R), and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income (except to the extent deducted in
determining such Consolidated Net Income), (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) any other non-cash income and (iv) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) all
regularly scheduled payments made during such period on account of principal of
Indebtedness of the Parent or any of its Subsidiaries, other than balloon,
bullet or similar principal payments which repay in full such Indebtedness,
(c) Preferred Dividends accumulated (whether or not declared or payable) by the
Parent or any of its Subsidiaries during such period and (d) the Parent’s and
its Subsidiaries’ pro-rata share of all expenses and payments referred to in the
preceding clauses (a) and (b) of any Unconsolidated Affiliate of the Parent or
any of its Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of Parent and its Subsidiaries (including that attributable to Capital
Lease Obligations and any capitalized interest expense) for such period with
respect to all outstanding Indebtedness of Parent and its Subsidiaries
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Parent and its Subsidiaries with respect to letters of
credit, bankers’ acceptance financing and net costs of Parent and its
Subsidiaries under Derivatives Contracts in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP),
plus the Parent’s and its Subsidiaries’ pro-rata share of all such expenses of
any Unconsolidated Affiliates of the Parent or any Subsidiary.

 

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Parent and its

 

5

--------------------------------------------------------------------------------


 

consolidated Subsidiaries for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Parent or is merged into or consolidated with Parent or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which Parent or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by Parent or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of Parent to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Applicable Law applicable to such Subsidiary.

 

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of Parent and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Unsecured Indebtedness” means, at any date, the aggregate
principal amount of all Unsecured Indebtedness of Parent and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Parent in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following:  (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.

 

“Credit Rating” means the rating assigned by a rating agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.11.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such

 

6

--------------------------------------------------------------------------------


 

failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
2 Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.11.(f)) upon delivery of written
notice of such determination to the Borrower, the Swingline Lender and each
Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, commonly
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed

 

7

--------------------------------------------------------------------------------


 

out, the termination amount or value determined in accordance therewith, and
(b) for any date prior to the date such Derivatives Contracts have been
terminated or closed out, the then-current mark-to-market value for such
Derivatives Contracts, determined based upon one or more mid-market quotations
or estimates provided by any recognized dealer in Derivatives Contracts (which
may include the Administrative Agent, any Lender, any Specified Derivatives
Provider or any Affiliate of any thereof).

 

“Development Property” means a Property currently under development as a Storage
Property that does not have an Occupancy Rate of 50% or more or, subject to the
last sentence of this definition, on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed.  The term “Development Property” shall include, but shall not be
limited to, real property of the type described in the immediately preceding
sentence to be acquired by the Borrower, any Subsidiary or any Unconsolidated
Affiliate pursuant to an executed purchase agreement, such acquisition to be
consummated upon completion of construction pursuant to a contract in which the
seller of such real property is required to develop or renovate prior to, and as
a condition precedent to, such acquisition.  A “Development Property” on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Property have been completed for at least 36 months
shall cease to constitute a “Development Property” notwithstanding the fact that
such Property does not have an Occupancy Rate of at least 50%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Effective Date” means the later of:  (a) the Agreement Date; and (b) the date
on which all of the conditions precedent set forth in Section 5.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless a Default or Event of Default
shall exist, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender.

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned, or leased under a Ground Lease, by the
Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such Property is a
Storage Property; (c) such Property is located in one of the 48 contiguous
states of the United States of America or in the District of Columbia;
(d) neither such Property, nor any interest of the Borrower or any Subsidiary
thereof therein, is subject to any lien (other than Permitted Liens described in
clauses (a) through (e) of the definition thereof) or any negative pledge;
(e) if such Property is owned or leased by a Subsidiary, (i) none of the
Borrower’s or the Parent’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien (other than Permitted Liens described in
clauses (a) through (e) of the definition thereof) or any Negative Pledge and
(ii) the Borrower directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any
Person:  (A) to create Liens on such Property as security for Indebtedness of
the Parent, the Borrower or such Subsidiary, and (B) to sell, transfer or
otherwise dispose of such Property; and (f) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.  Notwithstanding the
above, the Occupancy Rate of all Eligible Properties must be a minimum of 70%,
determined on an aggregate basis.  The Borrower shall be able to remove
Properties that would otherwise meet this definition in order to comply with the
Occupancy Rate requirement set forth in the preceding sentence and with the
covenants set forth in Section 9.1.

 

8

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the

 

9

--------------------------------------------------------------------------------


 

imposition of any Lien in favor of the PBGC under Title IV of ERISA; or (j) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

 

“ERISA Group” means the Parent, the Borrower, the other Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary (or
whose sole asset is an Equity Interest in such a Subsidiary) and (b) which is
prohibited from Guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Indebtedness
or (ii) a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of September 29, 2010 by and among the Borrower, the
Parent, Wells Fargo Bank, National Association, as administrative agent, and the
“Lenders” from time to time party thereto.

 

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.175

%

2

 

0.200

%

3

 

0.250

%

4

 

0.325

%

5

 

0.450

%

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the last sale price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the

 

10

--------------------------------------------------------------------------------


 

Administrative Agent by federal funds dealers selected by the Administrative
Agent on such day on such transaction as determined by the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Floating Rate Indebtedness” means any Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness to
the extent that such Person has not entered into an interest rate swap
agreement, interest rate “cap” or “collar” agreement or other similar
Derivatives Contract with a Person not an Affiliate of such Person and which, as
of the date of determination, effectively limits such interest rate exposure in
respect of such Indebtedness to a fixed rate less than or equal to the greater
of:  (i) the sum of: (a) the rate (as determined by the Administrative Agent)
borne by United States 10-year Treasury Notes at the time the applicable
Derivatives Contract became effective plus (b) 1.50%; and (ii) 8.0%.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Administrative Agent, such Defaulting Lender’s Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, with respect to the Parent and
its Subsidiaries, (a) Consolidated Net Income of the Parent and its Subsidiaries
for such period, plus (b) real estate depreciation and amortization (excluding
amortization of financing costs), plus (c) amortization associated with the
purchase of property management companies, plus (d) non-cash charges for the
impairment of real estate assets for such period, minus, to the extent included
in the statement of such Consolidated Net Income for such period (without
duplication), (e) gains (or losses) from debt restructuring and sales of
property, and after adjustments for Unconsolidated Affiliates (with adjustments
for Unconsolidated Affiliates calculated to reflect funds from operations on the
same basis) together with adjustments for the non-cash deferred portion of any
income tax provision for Unconsolidated Affiliates and the payment of Preferred
Dividends, as interpreted by the National Association of Real Estate Investment
Trusts in its May, 1995, White Paper on Funds From Operations; provided that,
the following shall be excluded when calculating Funds From Operations:
(i) non-cash adjustments for loan amortization costs and (ii) interest expense
charges (or benefits) for minority interest marked-to-market adjustments arising
under Statement of Financial Accounting Standards No. 150 of the Financial
Accounting Standards Board as interpreted under GAAP.

 

11

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date (or such shorter period as
the Requisite Lenders may agree); (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including without limitation, the ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit B.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous

 

12

--------------------------------------------------------------------------------


 

substances”, “hazardous materials”, “hazardous wastes”, “toxic substances” or
any other formulation intended to define, list or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) toxic mold; and
(f) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“Indebtedness” of any Person at any date, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (including trade
payables incurred in the ordinary course of such Person’s business but excluding
accrued expenses); (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) all Capital Lease Obligations of
such Person; (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities; (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Equity Interests
of such Person; (h) all Off-Balance Sheet Obligations of such Person; (i) all
obligations of such Person in respect of Guaranties of obligations of the kind
referred to in clauses (a) through (h) above; (j) all obligations of the kind
referred to in clauses (a) through (i) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation; and (k) net obligations of such
Person under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof.  The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefore as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such person is
not liable therefore, provided that, Indebtedness shall include such person’s
pro-rata share of Indebtedness of any joint venture in which such person is a
partner, regardless if such person is liable therefor.  Any calculation of
Indebtedness hereunder shall be made in a manner consistent with the last
sentence of Section 1.2.

 

“Indemnified Costs” has the meaning given that term in Section 12.9.(a).

 

“Indemnified Party” has the meaning given that term in Section 12.9.(a).

 

“Indemnity Proceeding” has the meaning given that term in Section 12.9.(a).

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 3 or 6 months thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing:  (i) if

 

13

--------------------------------------------------------------------------------


 

any Interest Period for a Revolving Loan or Term Loan would otherwise end after
the applicable Termination Date for such Loan, such Interest Period shall end on
the applicable Termination Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“L/C Commitment Amount” equals $15,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender; provided, however, except
as otherwise expressly provided herein, the term “Lender” shall not include any
Lender or any of its Affiliates in such Person’s capacity as a Specified
Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Administrative
Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender acting as the Administrative Agent) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest in the related Letter of Credit under Section 2.4.(i),
and the Lender acting as the Administrative Agent shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Administrative Agent of their participation
interests under such Section.

 

14

--------------------------------------------------------------------------------


 

“Level” shall be the “Level” column as set forth in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate of
interest, rounded up to the nearest whole multiple of one-hundredth of one
percent (.01%), obtained by dividing (i) the rate of interest, rounded upward to
the nearest whole multiple of one-hundredth of one percent (.01%), referred to
as the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m. Pacific
time, 2 Business Days prior to the date of commencement of such Interest Period
for purposes of calculating effective rates of interest for loans or obligations
making reference thereto, for an amount approximately equal to the applicable
LIBOR Loan and for a period of time approximately equal to such Interest Period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America).  Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.

 

“LIBOR Loan” means a Revolving Loan or a Term Loan (or a portion thereof), other
than a Base Rate Loan, bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day notwithstanding the time of
determination set forth in clause (i) of the first sentence of the definition of
LIBOR).  The LIBOR Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capital Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capital Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party

 

15

--------------------------------------------------------------------------------


 

in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).

 

“Loan Party” means each of the Parent, the Borrower, each Guarantor and each
other Person who guarantees all or a portion of the Obligations. 
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Parent and the
Borrower as of the Agreement Date.

 

“Major Lease” shall mean, as to any Property, any lease with respect to a
Property (other than a lease for storage space at such Property) which
(i) accounts for twenty percent (20%) or more of such Property’s total rental
income, or (ii) covers more than twenty percent (20%) of the gross leasable area
of the Property.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders and the Administrative Agent under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any other Subsidiary or any other Loan Party is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

 

“Material Indebtedness” has the meaning given that term in Section 10.1.(e)(i).

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage Receivables” means a promissory note secured by a Lien in an interest
in real property of which the Parent, the Borrower or another Subsidiary is the
holder and retains the right of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Storage Property and for a given
period, the sum of the following (without duplication and determined on a
consistent basis with prior periods):  (a) rents and other revenues received in
the ordinary course of business from operating such Property (including proceeds
of rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) during such period minus

 

16

--------------------------------------------------------------------------------


 

(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Property (other than those expenses normally covered by a
management fee and other than Capital Expenditures), including, but not limited
to, taxes, assessments and other similar charges, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses and on-site marketing
expenses during such period minus (c) the Reserves for Capital Expenditures for
such Property for such period minus (d) the greater of (i) the actual property
management fee paid during such period with respect to such Property and (ii) an
imputed management fee in the amount of five percent (5.0%) of the gross
revenues for such Property for such period.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions, listing fees, financial printing costs
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions to nonrecourse liability which are customary for
nonrecourse financings at the time as determined by the Administrative Agent) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.  Liability of a Person under a completion guarantee,
to the extent relating to the Nonrecourse Indebtedness of another Person, shall
not, in and of itself, prevent such liability from being characterized as
Nonrecourse Indebtedness.

 

“Note” means a Revolving Note, a Term Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Administrative Agent pursuant to Section 2.3. evidencing the
Borrower’s request for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent or any
Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents,

 

17

--------------------------------------------------------------------------------


 

including without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.  The term “Obligations” does not include Specified Derivatives
Obligations.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) aggregate leasable square footage of all
completed space of such Property actually occupied by non-Affiliate tenants
paying rent at market rates pursuant to binding leases as to which no monetary
default has occurred and has continued for a period in excess of 60 days to
(b) the aggregate leasable square footage of all completed space of such
Property.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any other Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means:  (a) Liens securing taxes, assessments and other
charges or levies imposed by any Governmental Authority (excluding any Lien
imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or materially and adversely impair the intended use thereof in the
business of such Person; (d) the rights of tenants under leases or subleases not
interfering with the ordinary conduct of business of such Person; (e) Liens in
favor of the Administrative Agent for the benefit of the Lenders; (f) Liens in
existence as of the Agreement Date and set forth in Part II of Schedule 6.1.(f);
(g) in the case of any Excluded Subsidiary, Liens on the assets of such Excluded
Subsidiary securing the Indebtedness of such Excluded Subsidiary that caused
such Subsidiary to be an Excluded Subsidiary; (h) any Lien consisting of a
purchase money security interest that secures purchase money Indebtedness
permitted by Section 9.3. and incurred in the ordinary course of business in
connection with the purchase of “Equipment” (as such term is defined in the
UCC), provided such Lien is limited to the Equipment purchased; and (i) Liens on
assets of the Borrower or any Guarantor securing obligations under Derivatives
Contracts.

 

18

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding six
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus four percent (4.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or any of its Subsidiaries.  Preferred Dividends shall not include
dividends or distributions (a) to the extent paid or payable to the Parent or
any of its Subsidiaries, or (b) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or such other
office of the Administrative Agent as the Administrative Agent may designate
from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Borrower.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Fitch or Moody’s.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

19

--------------------------------------------------------------------------------


 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Administrative Agent for any drawing
honored by the Administrative Agent under a Letter of Credit.

 

“REIT” means a “real estate investment trust” under the Internal Revenue Code.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if all of the Commitments have been terminated or
reduced to zero, Lenders holding at least 66-2/3% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote).  Commitments, Loans and Letter
of Credit Liabilities held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders.  At all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall mean not less than two Lenders.  For purposes of this definition,
a Lender (other than the Swingline Lender) shall be deemed to hold a Swingline
Loan or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Reserves for Capital Expenditures” means, with respect to any Storage Property
for any period, an amount equal to (a) the aggregate leasable square footage of
all completed space of such Property multiplied by (b) $0.15 per square foot
multiplied by (c) the number of days actually elapsed during such period divided
by (d) 365.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president and chief financial officer
of the Parent, the Borrower or the corresponding officer of each such Subsidiary
or, if any of the foregoing is a partnership, such officer of its general
partner.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
other Subsidiary now or hereafter outstanding, except a dividend payable solely
in Equity Interests of an identical or junior class to the holders of that
class; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation (a) to make Revolving Loans pursuant to
Section 2.1., (b) to issue (in the case of the Lender then acting as the
Administrative Agent) or participate in (in the case of the other Lenders)
Letters of Credit pursuant to Section 2.4.(a) and 2.4.(i), respectively (but in
the case of the Lender acting as the Administrative Agent excluding the
aggregate amount of participations in the Letters of Credit held by the other
Lenders) and (c) to participate in Swingline Loans pursuant to Section 2.3.(e),
in each case, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.1.(B) as such Lender’s “Revolving Commitment Amount”
or as set forth in the applicable Assignment and Acceptance Agreement, as the
same may be reduced from time to time pursuant to Section 2.12. or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.

 

20

--------------------------------------------------------------------------------


 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.11.(a).

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent and any of its Subsidiaries, shall include (without duplication) the
Parent’s and its Subsidiaries’ pro rata shares of the Secured Indebtedness of
their Unconsolidated Affiliates.

 

“Secured Recourse Indebtedness” shall mean that portion of any Secured
Indebtedness that is not Nonrecourse Indebtedness of the Borrower or a
Guarantor.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Filing” has the meaning given that term in Section 8.4.(b).

 

“Significant Subsidiary” means any Subsidiary to which 5.0% or more of
Consolidated Adjusted Asset Value is attributable.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower or any
Subsidiary of the Borrower and a Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any other Loan
Party, as applicable, under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

21

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Storage Property” means a Property primarily operated as a self-storage
facility.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Supermajority Lenders” means, as of any date, Lenders having at least 75% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or if all the Commitments have been terminated or reduced
to zero, Lenders holding at least 75% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote).  Commitments, Loans and Letter of Credit
Liabilities held by Defaulting Lenders shall be disregarded when determining the
Supermajority Lenders.  At all times when two or more Lenders (excluding
Defaulting Lenders) are party to this Agreement, the term “Supermajority
Lenders” shall mean not less than two Lenders.  For purposes of this definition,
a Lender (other than the Swingline Lender) shall be deemed to hold a Swingline
Loan or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wells Fargo, together with its respective successors
and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

 

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date for Revolving Loans and Revolving Commitments.

 

“Tangible Net Worth” means, for any Person on any date of determination,
(a) such Person’s total stockholders’ equity determined on a consolidated basis,
plus (b) accumulated depreciation and amortization, minus (c) the following (to
the extent reflected in determining stockholders’ equity of such Person): 
(i) the amount of any write-up in the book value of any assets contained in any
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired, and

 

22

--------------------------------------------------------------------------------


 

(ii) the aggregate of all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, all determined on a consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Term Loan” means a Tranche A Term Loan or a Tranche B Term Loan.

 

“Term Note” has the meaning given that term in Section 2.11.(b).

 

“Termination Date” means, (a) with respect to the Revolving Loans and the
Revolving Commitments, December 8, 2015, subject to Section 2.14. (b) with
respect to the Tranche A Term Loans, December 8, 2014 and (c) with respect to
the Tranche B Term Loans, March 31, 2017.

 

“Titled Agents” means each of the Joint Lead Arrangers, the Joint Bookrunners,
the Tranche B Lead Arranger, the Tranche B Bookrunner, the Syndication Agent,
and the Documentation Agents and their respective successors and permitted
assigns.

 

“Tranche A Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.(a).

 

“Tranche A Term Loan Commitment” means, as to each Lender, such Lender’s
obligation to make a Tranche A Term Loan pursuant to Section 2.2.(a), in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule 1.1.(B) as such Lender’s “Tranche A Term Loan Commitment Amount” or as
set forth in the applicable Assignment and Acceptance Agreement, as the same may
be reduced from time to time as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 12.5.

 

“Tranche A Term Note” has the meaning given such term in Section 2.11.(b).

 

“Tranche B Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.(b).

 

“Tranche B Term Loan Availability Termination Date” means April 8, 2012.

 

“Tranche B Term Loan Commitment” means, as to each Lender, such Lender’s
obligation to make Tranche B Term Loans pursuant to Section 2.2.(b), in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule 1.1.(B) as such Lender’s “Tranche B Term Loan Commitment Amount” or as
set forth in the applicable Assignment and Acceptance Agreement, as the same may
be reduced from time to time as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 12.5.

 

“Tranche B Term Note” has the meaning given such term in Section 2.11.(b).

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit M to be delivered to the Administrative Agent pursuant to Section 2.17.,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

23

--------------------------------------------------------------------------------


 

“Unencumbered Asset Value” means on any date of determination, the sum of:
(a) with respect to any Eligible Property that has been owned or leased for the
four most recently ended fiscal quarters, an amount equal to (i) the Net
Operating Income of such Eligible Property for the four full fiscal quarters of
the Parent most recently ended, divided by (ii) the Capitalization Rate;  plus
(b) with respect to any Eligible Property that has been owned or leased for the
two most recently ended fiscal quarters but less than the three most recently
ended fiscal quarters, an amount equal to (i) the product of (x) the Net
Operating Income of such Eligible Property for the two full fiscal quarters of
the Parent most recently ended multiplied by (y) 2, divided by (ii) the
Capitalization Rate; plus (c) with respect to any Eligible Property that has
been owned or leased for the three most recently ended fiscal quarters but less
than the four most recently ended fiscal quarters, an amount equal to (i) the
product of (x) the Net Operating Income of such Eligible Property for the three
full fiscal quarters of the Parent most recently multiplied by (y) 4 and then
divided by (z) 3, divided by (ii) the Capitalization Rate; plus (d) the
Acquisition Price of all Eligible Properties that have been owned or leased for
less than two full fiscal quarters; Notwithstanding the foregoing, to the extent
that Unencumbered Asset Value attributable to Properties (1) leased under Ground
Leases would exceed 5.0% of Unencumbered Asset Value, such excess shall be
excluded and (2) having an Occupancy Rate of less than 60% would exceed 5.0% of
Unencumbered Asset Value, such excess shall be excluded.

 

“Unencumbered NOI” means, for any period, the Net Operating Income attributable
to all Eligible Properties for such period.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness;
provided, however, that “Unsecured Indebtedness” shall include Indebtedness that
is both (a) only secured by a pledge of the Equity Interests of the Person that
has incurred such Indebtedness and (b) recourse to the Borrower or to a
Guarantor.

 

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense attributable to Consolidated Unsecured Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association, together with its
successors and assigns.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

Section 1.2.  General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the

 

24

--------------------------------------------------------------------------------


 

Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time.  Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter. 
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time.  Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other financial accounting standard promulgated by the Financial
Accounting Standards Board having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent, the Borrower or any Subsidiary
at “fair value”, as defined therein.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the revenues, expenses, assets,
liabilities and other financial statement items of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included; provided, however, for purposes of
determining the Parent’s compliance with any such financial covenant the
Borrower shall be considered to be a Wholly Owned Subsidiary of the Parent.

 

ARTICLE II. CREDIT FACILITIES

 

Section 2.1.  Revolving Loans.

 

(a)           Generally.  Subject to the terms and conditions hereof, including
without limitation Section 2.15., during the period from the Effective Date to
but excluding the Termination Date for Revolving Loans and Revolving
Commitments, each Lender severally and not jointly agrees to make Revolving
Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Lender’s Revolving
Commitment.  Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Termination Date for
Revolving Loans and Revolving Commitments, the Borrower may borrow, repay and
reborrow Revolving Loans hereunder.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Requesting Revolving Loans.  The Borrower
shall give the Administrative Agent notice pursuant to a Notice of Borrowing or
telephonic notice of each borrowing of Revolving Loans.  Each Notice of
Borrowing shall be delivered to the Administrative Agent before 11:00 a.m.
(i) in the case of LIBOR Loans, on the date three Business Days prior to the
proposed date of such borrowing and (ii) in the case of Base Rate Loans, on the
date one Business Day prior to the proposed date of such borrowing.  Any such
telephonic notice shall include all information to be specified in a written
Notice of Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Borrowing sent to the Administrative Agent by telecopy
on the same day of the giving of such telephonic notice.  The Administrative
Agent will transmit by telecopy the Notice of Borrowing (or the information
contained in such Notice of Borrowing) to each Lender promptly upon receipt by
the Administrative Agent (but in any event no later than 2:00 p.m. on the date
of receipt by the Administrative Agent).  Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrower.

 

(c)                                  Disbursements of Revolving Loan Proceeds. 
No later than 12:00 p.m. on the date specified in the Notice of Borrowing, each
Lender will make available for the account of its applicable Lending Office to
the Administrative Agent at the Principal Office, in immediately available
funds, the proceeds of the Revolving Loan to be made by such Lender.  Subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Administrative Agent will make the proceeds of such borrowing
available to the Borrower no later than 2:00 p.m. on the date and at the account
specified by the Borrower in such Notice of Borrowing.

 

(d)                                 Assumptions Regarding Funding by Lenders. 
With respect to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Loan to be provided by such
Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower agrees to pay to the Administrative Agent on demand the amount of such
Loan with interest thereon, for each day from and including the date such Loan
is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Loan, the amount
so paid shall constitute such Lender’s Loan included in the borrowing.  Any
payment by the Borrower shall be without prejudice to any claim any Borrower may
have against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 

Section 2.2.  Term Loans.

 

(a)                                  Tranche A Term Loans.

 

(i)                                     Making Tranche A Term Loans.  Subject to
the terms and conditions hereof, each Lender severally and not jointly agrees to
make a Tranche A Term Loan to the Borrower on the Effective Date in an aggregate
principal amount of up to, but not exceeding, the amount of such Lender’s
Tranche A Term Commitment.  Upon funding of the Tranche A Term Loans, the

 

26

--------------------------------------------------------------------------------


 

Tranche A Term Commitments shall terminate.  Once repaid, the principal amount
of any Tranche A Term Loan may not be reborrowed.

 

(ii)                                  Requesting Tranche A Term Loans.  The
Borrower shall give the Administrative Agent notice (which notice must be
received by the Administrative Agent no later than 11:00 a.m. on the date that
is one Business Day prior to the anticipated Effective Date) requesting that the
Lenders make the Tranche A Term Loans on the Effective Date.  Upon receipt of
such notice the Administrative Agent shall promptly notify each Lender.  The
Notice of Borrowing provided by the Borrower in the preceding sentence shall be
irrevocable once given and binding on the Borrower.

 

(iii)                               Disbursement of Tranche A Term Loan
Proceeds.  No later than 12:00 p.m. on the Effective Date, each Lender will make
available for the account of its applicable Lending Office to the Administrative
Agent at the Principal Office, in immediately available funds, the proceeds of
the Tranche A Term Loan to be made by such Lender.  Subject to satisfaction of
the applicable conditions set forth in Article V. for such borrowing, the
Administrative Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the Effective Date.

 

(b)                                 Tranche B Term Loans.

 

(i)                                     Making of Tranche B Term Loans.  Subject
to the terms and conditions set forth in this Agreement, including without
limitation, Section 2.15., each Lender severally and not jointly agrees to make
up to, but not more than, two Tranche B Term Loans as follows:

 

(A)                              at the request of the Borrower as set out in
this Section 2.2.(b), one Tranche B Term Loan shall be made by such Lender to
the Borrower on the Effective Date; provided, however, the aggregate principal
amount of Tranche B Term Loans made by the Lenders on the Effective Date shall
not exceed $100,000,000; and

 

(B)                                at the request of the Borrower as set out in
this Section 2.2.(b), one Tranche B Term Loan shall be made by such Lender to
the Borrower during the period from the first Business Day following the
Effective Date to but excluding the Tranche B Term Loan Availability Termination
Date, in an aggregate principal amount up to, but not exceeding, the difference
between (x) such Lender’s Tranche B Term Loan Commitment less (y) the principal
amount of the Tranche B Term Loan made by such Lender pursuant to the
immediately preceding clause (A).

 

Each borrowing of Tranche B Term Loans shall be in an aggregate minimum amount
of $25,000,000 and integral multiples of $500,000 in excess thereof.  Upon a
Lender’s funding of a Tranche B Term Loan, such Lender’s Tranche B Term Loan
Commitment shall be permanently reduced by the principal amount of such Loan
and, upon the funding of Tranche B Term Loans pursuant to Section 2.2.(b)(i)(B)
above, the Tranche B Term Loan Commitment shall terminate.  Once repaid, the
principal amount of a Tranche B Term Loan may not be reborrowed.

 

(ii)                                  Requests for Tranche B Term Loans. Not
later than 11:00 a.m. at least 1 Business Day prior to a borrowing of Tranche B
Term Loans that are to be Base Rate Loans and not later than 11:00 a.m. at least
3 Business Days prior to a borrowing of Tranche B Term Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a written
notice of such borrowing.  Each such notice of borrowing shall specify the
aggregate principal amount of the Tranche B Term Loans to be borrowed, the date
such Tranche B Term Loans are to be

 

27

--------------------------------------------------------------------------------


 

borrowed (which must be a Business Day), the use of the proceeds of such Tranche
B Term Loans, the Type of the requested Tranche B Term Loans, and if such
Tranche B Term Loans are to be LIBOR Loans, the initial Interest Period for such
Tranche B Term Loans.  Each such notice of borrowing of Tranche B Term Loans
shall be irrevocable once given and binding on the Borrower.  No more than 2
Notices of Borrowings with respect to Tranche B Term Loans may be submitted on
behalf of the Borrower.

 

(iii)                               Funding.  Promptly after receipt of a notice
of borrowing under the immediately preceding subsection, the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Tranche B Term Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 12:00 p.m. on the date of such
proposed Loans.  Subject to satisfaction of the applicable conditions set forth
in Article V., the Administrative Agent shall make available to the Borrower in
the account specified in the Transfer Authorizer Designation Form, not later
than 2:00 p.m. on the date of the requested borrowing of Tranche B Term Loans,
the proceeds of such amounts received by the Administrative Agent.

 

(c)                                  Assumptions Regarding Funding by Lenders. 
With respect to Tranche B Term Loans to be made after the Effective Date, unless
the Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Loan to be provided by such
Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Loan with interest thereon, for each day from and including the date
such Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Loan, the amount
so paid shall constitute such Lender’s Loan included in the borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make available the proceeds of a
Tranche B Term Loan to be made by such Lender.

 

Section 2.3.  Swingline Loans.

 

(a)                                  Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation, Section 2.15., during the
period from the Effective Date to but excluding the Swingline Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment.  If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the
Administrative Agent for the account of the Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the Swingline Lender notice
pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 3:00 p.m. on the proposed date
of such borrowing.  Any such notice given telephonically shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  On the date of the requested Swingline
Loan and Subject to satisfaction of the applicable conditions set forth in
Article V. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing not later than 4:00 p.m. on such date (or 12:00 noon if the
Borrower delivered the applicable Notice of Swingline Borrowing to the Swingline
Lender before 10:00 a.m. on the proposed date of such borrowing).

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate plus the Applicable Margin. 
Interest payable on Swingline Loans is solely for the account of the Swingline
Lender.  All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.5. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $100,000 and integral multiples of
$100,000 or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $50,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 2:00 p.m. on the day prior to the date of such prepayment.  The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and in any event, within 7 Business
Days after the date such Swingline Loan was made; provided, that the proceeds of
a Swingline Loan may not be used to repay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Termination Date (or such earlier date as the Swingline Lender and the Borrower
may agree in writing).  In lieu of demanding repayment of any outstanding
Swingline Loan from the Borrower, the Swingline Lender may, on behalf of the
Borrower (which hereby irrevocably directs the Swingline Lender to act on its
behalf for such purpose), request a borrowing of Revolving Loans that are Base
Rate Loans from the Lenders in an amount equal to the principal balance of such
Swingline Loan.  The amount limitations of Section 3.5.(a) shall not apply to
any borrowing of Revolving Loans that are Base Rate Loans made pursuant to this
subsection.  The Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Loans not later than 12:00 noon on the
proposed date of such borrowing and the Administrative Agent shall give prompt
notice of such borrowing to the Lenders.  No later than 2:00 p.m. on such date,
each Lender will make available to the Administrative Agent at the Principal
Office for the account of the Swingline Lender, in immediately available funds,
the proceeds of the Revolving Loan to be made by such Lender and, to the extent
of such Revolving Loan, such Lender’s participation in the Swingline Loan so
repaid shall be deemed to be funded by such Revolving Loan.  The Administrative
Agent shall pay the proceeds of such Revolving Loans to the Swingline Lender,
which shall apply such proceeds to repay such Swingline Loan.  At the time each
Swingline Loan is made, each Lender shall automatically (and without any further
notice or

 

29

--------------------------------------------------------------------------------


 

action) be deemed to have purchased from the Swingline Lender, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Commitment Percentage in such Swingline Loan.  If the Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason, including without limitation, the occurrence of any Default or
Event of Default described in Section 10.1.(f) or 10.1.(g), upon notice from the
Administrative Agent or the Swingline Lender, each Lender severally agrees to
pay to the Administrative Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan.  If such amount is not in fact made
available to the Administrative Agent by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon
demand therefor by the Administrative Agent or the Swingline Lender, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
such Lender hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).  A Lender’s obligation to make payments
in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Section 10.1.(f) or 10.1.(g)) or the termination of the Commitments
of any Lender, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender or the Borrower or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

Section 2.4.  Letters of Credit.

 

(a)                                  Letters of Credit.  Subject to the terms
and conditions of this Agreement, including without limitation, Section 2.15.,
the Administrative Agent, on behalf of the Lenders, agrees to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date for Revolving
Loans and Revolving Commitments one or more letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed the L/C Commitment Amount.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
Administrative Agent and the Borrower.  Notwithstanding the foregoing, in no
event may the expiration date of any Letter of Credit extend beyond the earlier
of (i) the date one year from its date of issuance or (ii) the Termination Date
for Revolving Loans and Revolving Commitments; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the
Administrative Agent but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Termination
Date for Revolving Loans and Revolving Commitments.

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the Administrative Agent written notice at
least 5 Business Days (or such shorter period as may be acceptable to the

 

30

--------------------------------------------------------------------------------


 

Administrative Agent in its sole discretion) prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) Stated
Amount, (ii) beneficiary, and (iii) expiration date.  The Borrower shall also
execute and deliver such customary letter of credit application forms and other
forms and agreements as reasonably requested from time to time by the
Administrative Agent.  Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and delivered such forms and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including satisfaction of any applicable conditions precedent
set forth in Article V., the Administrative Agent shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date 5 Business Days (or
such shorter period as may be acceptable to the Administrative Agent in its sole
discretion) following the date after which the Administrative Agent has received
all of the items required to be delivered to it under this subsection.  The
Administrative Agent shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Administrative Agent
or any Lender to exceed any limits imposed by, any Applicable Law.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.  Upon the written request of the
Borrower, the Administrative Agent shall deliver to the Borrower a copy of each
issued Letter of Credit within a reasonable time after the date of issuance
thereof.  To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document, the term of such Loan Document shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
the Administrative Agent from the beneficiary of a Letter of Credit of any
demand for payment under such Letter of Credit, the Administrative Agent shall
promptly notify the Borrower of the amount to be paid by the Administrative
Agent as a result of such demand and the date on which payment is to be made by
the Administrative Agent to such beneficiary in respect of such demand;
provided, however, the Administrative Agent’s failure to give, or delay in
giving, such notice shall not discharge the Borrower in any respect from the
applicable Reimbursement Obligation.  The Borrower hereby absolutely,
unconditionally and irrevocably agrees to pay and reimburse the Administrative
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Administrative Agent
to the beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). 
Upon receipt by the Administrative Agent of any payment in respect of any
Reimbursement Obligation, the Administrative Agent shall promptly pay to each
Lender that has acquired a participation therein under the second sentence of
Section 2.4.(i) such Lender’s Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Administrative Agent whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse the
Administrative Agent for the amount of the related demand for payment and, if it
does, the Borrower shall submit a timely request for such borrowing as provided
in the applicable provisions of this Agreement.  If the Borrower fails to so
advise the Administrative Agent, or if the Borrower fails to reimburse the
Administrative Agent for a demand for payment under a Letter of Credit by the
date of such payment, then (i) if the applicable conditions contained in Article
V. would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Base Rate Loans)
in an amount equal to the unpaid Reimbursement Obligation and the Administrative
Agent shall give each Lender prompt notice of the amount of the Revolving Loan
to be made available to the Administrative Agent not later than 1:00 p.m. and
(ii) if such conditions would not permit the making of Revolving

 

31

--------------------------------------------------------------------------------


 

Loans, the provisions of subsection (j) of this Section shall apply.  The
limitations of Section 3.5.(a) shall not apply to any borrowing of Revolving
Loans under this subsection.

 

(f)                                    Effect of Letters of Credit on
Commitments.  Upon the issuance by the Administrative Agent of any Letter of
Credit and until such Letter of Credit shall have expired or been terminated,
the Revolving Commitment of each Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

 

(g)                                 Administrative Agent’s Duties Regarding
Letters of Credit; Unconditional Nature of Reimbursement Obligations.  In
examining documents presented in connection with drawings under Letters of
Credit and making payments under Letters of Credit against such documents, the
Administrative Agent shall only be required to use the same standard of care as
it uses in connection with examining documents presented in connection with
drawings under letters of credit in which it has not sold participations and
making payments under such letters of credit.  The Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, neither the Administrative Agent nor any of the Lenders shall
be responsible for, and the Borrower’s obligations in respect of the Letters of
Credit shall not be affected in any manner by, any of the following except to
the extent resulting from the gross negligence or willful misconduct of the
Administrative Agent or a Lender, as applicable, as determined by a court of
competent jurisdiction in a final, non-appealable judgment: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
facsimile, electronic mail, telecopy or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Administrative Agent or the Lenders.  None of the above shall
affect, impair or prevent the vesting of any of the Administrative Agent’s or
any Lender’s rights or powers hereunder.  Any action taken or omitted to be
taken by the Administrative Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Administrative Agent or
any Lender any liability to the Borrower or any Lender.  In this regard, the
obligation of the Borrower to reimburse the Administrative Agent for any drawing
made under any Letter of Credit, and to repay any Revolving Loan made pursuant
to the second sentence of the preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances:  (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Administrative Agent, any Lender,
any beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any

 

32

--------------------------------------------------------------------------------


 

other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Administrative Agent under any Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of the Borrower’s
Reimbursement Obligations.  Notwithstanding anything to the contrary contained
in this Section or Section 12.9., but not in limitation of the Borrower’s
unconditional obligation to reimburse the Administrative Agent for any drawing
made under a Letter of Credit as provided in this Section and to repay any
Revolving Loan made pursuant to the second sentence of the preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent or any Lender in respect of any liability incurred by the
Administrative Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Administrative Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent or any
Lender with respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by the
Administrative Agent of any amendment, supplement or other modification to any
Letter of Credit shall be subject to the same conditions applicable under this
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through the Administrative Agent),
and no such amendment, supplement or other modification shall be issued unless
either (i) the respective Letter of Credit affected thereby would have complied
with such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Requisite Lenders (or all of the
Lenders if required by Section 12.6.) shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the Fee, if any, payable under the last sentence of
Section 3.6.(b).

 

(i)                                     Lenders’ Participation in Letters of
Credit.  Immediately upon the issuance by the Administrative Agent of any Letter
of Credit each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Administrative Agent, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Commitment Percentage of the liability of the Administrative Agent with respect
to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Administrative Agent to pay and
discharge when due, such Lender’s Commitment Percentage of the Administrative
Agent’s liability under such Letter of Credit.  In addition, upon the making of
each payment by a Lender to the Administrative Agent in respect of any Letter of
Credit pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Administrative Agent by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to the Administrative Agent pursuant to the third
and last sentences of Section 3.6.(b)).

 

(j)                                     Payment Obligation of Lenders.  Each
Lender severally agrees to pay to the Administrative Agent on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Administrative Agent under each Letter of
Credit to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.4.(d); provided, however,

 

33

--------------------------------------------------------------------------------


 

that in respect of any drawing under any Letter of Credit, the maximum amount
that any Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing.  If the notice referenced in the second sentence of Section 2.4.(e) is
received by a Lender not later than 11:00 a.m., then such Lender shall make such
payment available to the Administrative Agent not later than 2:00 p.m. on the
date of demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. on the next succeeding Business
Day.  Each Lender’s obligation to make such payments to the Administrative Agent
under this subsection, and the Administrative Agent’s right to receive the same,
shall be absolute, irrevocable and unconditional and shall not be affected in
any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(f) or 10.1.(g) or (iv) the termination of the Commitments.  Each
such payment to the Administrative Agent shall be made without any offset,
abatement, withholding or deduction whatsoever.

 

(k)                                  Information to Lenders. The Administrative
Agent shall periodically deliver to the Lenders information setting forth the
Stated Amount of all outstanding Letters of Credit.  Other than as set forth in
this subsection, the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of the Administrative Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under Section 2.4.(j).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)                                  Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin for such Loans; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor plus the
Applicable Margin for such Loans.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest.  Accrued and unpaid
interest on each Loan shall be payable (i) monthly in arrears on the first day
of each calendar month, commencing with the first full calendar month occurring
after the Effective Date, (ii) on any date that the principal balance of any
Loan is repaid and (iii) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise).  Interest payable at the Post-Default Rate shall be payable from
time to time on demand.  Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Administrative Agent of an interest

 

34

--------------------------------------------------------------------------------


 

rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than (a) 8 different Interest Periods for LIBOR Loans that
are Revolving Loans and (b) 4 different Interest Periods for Term Loans, in each
case, outstanding at the same time.

 

Section 2.7.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans and the Term Loans on the
applicable Termination Date.

 

Section 2.8.  Prepayments.

 

(a)                                  Optional.  Subject to Section 4.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Administrative Agent at least one Business Day’s prior
written notice of the prepayment of any Revolving Loan or Term Loan.

 

(b)                                 Mandatory.  If at any time the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate Revolving Commitments at such time, the Borrower shall, within 3
calendar days after the occurrence of such excess, pay to the Administrative
Agent for the accounts of the Lenders the amount of such excess.

 

(c)                                  Application of Prepayments.  Amounts paid
under the preceding subsection (b) shall be applied to pay all amounts of
principal outstanding on the Swingline Loans first and then to the Revolving
Loans and any Reimbursement Obligations pro rata in accordance with Section 3.2.
and if any Letters of Credit are outstanding at such time, the remainder, if
any, shall be deposited into the Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

 

(d)                                 Derivatives Contracts.  No repayment or
prepayment pursuant to this Section shall affect any of the Borrower’s
obligations under any Derivatives Contract between the Borrower and any Lender
(or any Affiliate of any Lender).

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a

 

35

--------------------------------------------------------------------------------


 

Notice of Continuation, the Administrative Agent shall notify each Lender of the
proposed Continuation.  If the Borrower shall fail to select in a timely manner
a new Interest Period for any LIBOR Loan in accordance with this Section, or if
a Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10. or the Borrower’s failure to
comply with any of the terms of such Section.

 

Section 2.10.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent, Convert all or a portion of a Revolving
Loan or a Term Loan (including a Base Rate Loan made pursuant to
Section 2.3.(e)) of one Type into a Loan of another Type; provided, however, a
Base Rate Loan may not be Converted to a LIBOR Loan if a Default or Event of
Default shall exist.  Any Conversion of a LIBOR Loan into a Base Rate Loan shall
be made on, and only on, the last day of an Interest Period for such LIBOR
Loan.  Each such Notice of Conversion shall be given not later than 11:00 a.m.
on the Business Day prior to the date of any proposed Conversion into Base Rate
Loans and on the third Business Day prior to the date of any proposed Conversion
into LIBOR Loans.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.11.  Notes.

 

(a)           Revolving Notes.  Except in the case of a Lender that has
requested not to receive a Revolving Note, the Revolving Loans made by each
Lender shall, in addition to this Agreement, also be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit H (each a “Revolving
Note”), payable to the order of such Lender in a principal amount equal to the
amount of its Revolving Commitment as originally in effect and otherwise duly
completed.

 

(b)           Term Notes.  Except in the case of a Lender that has requested not
to receive a Tranche A Term Note, the Tranche A Term Loans made by each Lender
shall, in addition to this Agreement, also be evidenced by a promissory note of
the Borrower substantially in the form of Exhibit I (each a “Tranche A Term
Note”), payable to the order of such Lender in a principal amount equal to the
amount of the Tranche A Term Loan made by such Lender and otherwise duly
completed.  Except in the case of a Lender that has requested not to receive a
Tranche B Term Note, the Tranche B Term Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit J (each a “Tranche B Term Note”,
and collectively with the Tranche A Term Notes, each a “Term Note and together
the “Term Notes”), payable to the order of such Lender in a principal amount
equal to the amount of such Lender’s Tranche B Term Loan Commitments as
originally in effect and otherwise duly completed.

 

(c)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

36

--------------------------------------------------------------------------------


 

(d)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall execute and deliver
to such Lender a new Note dated the date of such lost, stolen, destroyed or
mutilated Note.

 

Section 2.12.  Voluntary Reductions of the Revolving Commitments.

 

Subject to Section 2.15., the Borrower shall have the right to terminate or
reduce the aggregate unused amount of the Revolving Commitments (for which
purpose use of the Revolving Commitments shall be deemed to include the
aggregate amount of Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans) at any time and from time to time
without penalty or premium upon not less than 3 Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Administrative Agent; provided, however, if the Borrower seeks to reduce the
aggregate amount of the Revolving Commitments below $100,000,000, then the
Revolving Commitments shall all automatically and permanently be reduced to
zero.  The Administrative Agent will promptly transmit such notice to each
Lender.  The Revolving Commitments, once terminated or reduced may not be
increased or reinstated.

 

Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Termination
Date.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, an amount of money equal to the aggregate
Stated Amount of such Letter(s) of Credit for deposit into the Collateral
Account.

 

Section 2.14.  Extension of Termination Date.

 

The Borrower shall have the right, exercisable one time, to extend the current
Termination Date for Revolving Loans and Revolving Commitments by one year.  The
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 90 days but not more than 180 days prior to the
current applicable Termination Date, a written request for such extension (an
“Extension Request”).  The Administrative Agent shall notify the Lenders if it
receives an Extension Request promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the applicable Termination Date shall
be extended for one year effective upon receipt by the Administrative Agent of
the Extension Request and payment of the fee referred to in the following
clause (ii): (i) immediately prior to the date of such extension and immediately
after giving effect thereto, (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (ii) the Borrower shall have paid the Fees payable
under Section 3.6.(d).  On the date of such extension, the Borrower shall
deliver to the Administrative Agent a certificate from the chief executive
officer or chief financial officer certifying the matters referred to in the
immediately preceding clauses (i)(x) and (i)(y).

 

37

--------------------------------------------------------------------------------


 

Section 2.15.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document,
(a) no Lender shall be required to make a Revolving Loan, the Administrative
Agent shall not be required to issue, increase or extend a Letter of Credit and
no reduction of the Revolving Commitments pursuant to Section 2.12. shall take
effect, if immediately after the making of such Loan, the issuance, increase or
extension of such Letter of Credit or such reduction in the Revolving
Commitments, the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Swingline Loans
and the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Revolving Commitment at such time or (b) no Lender shall
be required to make a Tranche B Term Loan, if immediately after the making of
such Loan, the aggregate principal amount of all outstanding Tranche B Term
Loans would exceed the aggregate amount of the Tranche B Term Loan Commitments
at such time

 

Section 2.16.  Increase in Revolving Commitments.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date for
Revolving Loans and Revolving Commitments to request increases in the aggregate
amount of the Revolving Commitments by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Revolving Commitments shall not exceed $500,000,000 (less the aggregate
amount of reductions of Revolving Commitments effected pursuant to
Section 2.12.).  Each such increase in the Revolving Commitments must be an
aggregate minimum amount of $25,000,000 and integral multiples of $10,000,000 in
excess thereof.  The Borrower may invite any Lender and/or any Affiliate of any
Lender and/or any other Person (other than the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) to provide an increase or a new Revolving
Commitment, as the case may be.  No Lender shall be obligated in any way
whatsoever to increase its Revolving Commitment or provide a new Revolving
Commitment, and any new Lender becoming a party to this Agreement in connection
with any such requested increase must be an Eligible Assignee.  If a new Lender
becomes a party to this Agreement, or if any existing Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Revolving
Commitment) (and as a condition thereto) purchase from the other Lenders its
Revolving Commitment Percentage (determined with respect to the Lenders’
respective Commitments and after giving effect to the increase of Commitments)
of any outstanding Revolving Loans, by making available to the Administrative
Agent for the account of such other Lenders, in same day funds, an amount equal
to the sum of (A) the portion of the outstanding principal amount of such
Revolving Loans to be purchased by such Lender, plus (B) the aggregate amount of
payments previously made by the other Lenders under Section 2.4.(j) that have
not been repaid, plus (C) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Revolving Loans.  The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 4.4. as a result of the prepayment of any such Revolving Loans. 
Effecting the increase of the Commitments under this Section is subject to the
following conditions precedent:  (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents, and (z)  the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent: 
(i) if not previously delivered to the Administrative Agent, copies certified by
the Secretary or Assistant Secretary of (A) all corporate

 

38

--------------------------------------------------------------------------------


 

and other necessary action taken by the Borrower to authorize such increase and
(B) all corporate, partnership, member and other necessary action taken by each
Guarantor authorizing the guaranty of such increase; (ii) an opinion of counsel
to the Borrower and the Guarantors, and addressed to the Administrative Agent
and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) new Revolving Notes executed by the Borrower,
payable to any new Lenders and replacement Revolving Notes executed by the
Borrower, payable to any existing Lenders increasing their Commitments, in the
amount of such Lender’s Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the Commitments unless such
Lender has requested not to receive a Revolving Note.  In connection with any
increase in the aggregate amount of the Commitments pursuant to this
Section 2.16. any Lender becoming a party hereto shall execute such documents
and agreements as the Administrative Agent may reasonably request.

 

Section 2.17.  Funds Transfer Disbursements.

 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or, (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire of funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization; (ii) require the use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender, in their reasonable judgment, to violate any
regulatory risk control program or guideline promulgated by the Board of
Governors of the Federal Reserve System or any other similar program or
guideline; or (iv) otherwise cause the Administrative Agent or any Lender to
violate any Applicable Law.

 

(c)           Limitation of Liability.  Neither the Administrative Agent nor any
Lender shall be liable to the Borrower or any other parties for (i) errors, acts
or failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special,

 

39

--------------------------------------------------------------------------------


 

consequential, indirect or punitive damages, whether or not (x) any claim for
these damages is based on tort or contract or (y) the Administrative Agent, any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation; provided, however, that, the Administrative Agent and the
Lenders shall be liable to the extent any of the above were the result of the
Administrative Agent’s or Lenders’ gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Neither the Administrative Agent nor any Lender makes any
representations or warranties other than those expressly made in this Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by the Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by the
Borrower under this Agreement or any other Loan Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at its Principal Office, not later
than 2:00 p.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 10.5., the Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any other Loan Document shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  If the Administrative Agent fails to pay such amounts to such Lender,
within one Business Day of receipt of such amounts, the Administrative Agent
shall pay interest on such amount at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  If the due date of any payment under this
Agreement or any other Loan Document would otherwise fall on a day which is not
a Business Day such date shall be extended to the next succeeding Business Day
and interest shall be payable for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein:  (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(d) and 2.4.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a) and under the first
sentence of Section 3.6.(b) shall be made for the account of the Lenders, and
each termination or reduction of the amount of the Revolving Commitments under
Section 2.12. shall be applied to the respective Revolving Commitments of the
Lenders, in each case pro rata according to the amounts of their respective
Revolving Commitments and Tranche B Term Loan

 

40

--------------------------------------------------------------------------------


 

Commitments, as applicable; (b) each borrowing from the Lenders under
Section 2.2.(b) shall be made from the Lenders pro rata according to amount of
their respective Tranche B Term Loan Commitments; (c) each payment or prepayment
of principal of Revolving Loans by the Borrower shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Revolving Loans held by them; (d) each payment of interest on Revolving
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; (e) each payment or prepayment of principal of Term
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Term Loans held
by them; (f) each payment of interest on Term Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the amounts of
interest on the Term Loans then due and payable to the respective applicable
Lenders; (g) the Conversion and Continuation of Revolving Loans or Term Loans of
a particular Type (other than Conversions provided for by Section 4.6.) shall be
made pro rata among the Lenders according to the amounts of their respective
Revolving Loans or Term Loans, as applicable, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (h) the Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.4., shall be pro rata in
accordance with their respective Revolving Commitments; and (i) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.3., shall be pro rata in accordance with their respective Revolving
Commitments.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired and funded a
participating interest in any such Swingline Loan pursuant to Section 2.3.(e),
in which case such payments shall be pro rata in accordance with such
participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower or any other Loan Party to a Lender (other than
any payment in respect of Specified Derivatives Obligations) not in accordance
with the terms of this Agreement and such payment should be distributed to the
Lenders pro rata in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall, subject to
Section 3.11. if applicable, share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.5., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

41

--------------------------------------------------------------------------------


 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Minimum Amounts.

 

(a)           Borrowings and Conversions.  Except as otherwise provided in
Sections 2.3.(d) and 2.4.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $500,000 in
excess thereof.  Each borrowing, Conversion and Continuation of LIBOR Loans
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$500,000 in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Revolving Loans shall
be in an aggregate minimum amount of $500,000 and integral multiples of $100,000
in excess thereof (or, if less, the aggregate principal amount of Revolving
Loans then outstanding).  Each voluntary prepayment of Term Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of Term Loans then
outstanding).

 

(c)           Reductions of Revolving Commitments.  Each reduction of the
Revolving Commitments under Section 2.12. shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $2,000,000 in excess thereof.

 

(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000 (or such lesser amount as may be acceptable to
the Borrower and the Administrative Agent).

 

Section 3.6.  Fees.

 

(a)           Unused Fees. During the period from the Effective Date to but
excluding the Tranche B Term Loan Availability Termination Date, the Borrower
agrees to pay to the Administrative Agent for the account of the Lenders an
unused facility fee equal to (i) the sum of the daily amount of the aggregate
amount of the Tranche B Term Loan Commitments less the daily amount of the
aggregate Tranche B Term Loans outstanding multiplied by (ii) 0.25% per annum. 
Such fee shall be computed on a daily basis and payable monthly in arrears on
the first day of each month during the term of this Agreement commencing with
the first full calendar month occurring after the Effective Date, and on the
Tranche B Term Loan Availability Termination Date or any earlier date of
termination of the Tranche B Term Loan Commitments.

 

(b)           Facility Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee equal to the average daily
amount of the Revolving Commitment of such Lender (whether or not utilized)
times the Facility Fee for the period from and including the Agreement Date to
but excluding the date such Revolving Commitment is terminated or reduced to
zero or the Termination Date for Revolving Loans and Revolving Commitments, such
fee to be paid in arrears on (i) the last day of March, June, September and
December in each calendar year, (ii) the date of each reduction in the Revolving
Commitments (but only on the amount of the reduction) and (iii) on the
Termination Date.

 

42

--------------------------------------------------------------------------------


 

(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin in respect of Revolving Loans (or
while an Event of Default exists, at a per annum rate equal to the Applicable
Margin in respect of Revolving Loans plus 4.0%) times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) through and including the date such Letter
of Credit expires or is terminated or (y) to but excluding the date such Letter
of Credit is drawn in full and is not subject to reinstatement, as the case may
be.  The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears on (i) the last day of March, June,
September and December in each year, (ii) the Termination Date for Revolving
Loans and Revolving Commitments, (iii) the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Administrative Agent.  In addition, the Borrower shall pay to the
Administrative Agent for its own account and not the account of any Lender, an
issuance fee in respect of each Letter of Credit equal to the greater of
(i) $500 or (ii) one-eighth of one percent (0.125%) per annum on the initial
Stated Amount of such Letter of Credit payable (A) for the period from and
including the date of issuance of such Letter of Credit through and including
the expiration date of such Letter of Credit and (B) if the expiration date of
any Letter of Credit is extended (whether as a result of the operation of an
automatic extension clause or otherwise), for the period from but excluding the
previous expiration date to and including the extended expiration date.  The
fees provided for in the immediately preceding sentence shall be nonrefundable
and payable upon issuance (or in the case of an extension of the expiration
date, on the previous expiration date).  The Borrower shall pay directly to the
Administrative Agent from time to time on demand all commissions, charges, costs
and expenses in the amounts customarily charged by the Administrative Agent from
time to time in like circumstances with respect to the issuance of each Letter
of Credit, drawings, amendments and other transactions relating thereto.

 

(d)           Extension Fee.  If the Borrower exercises its right to extend the
Termination Date for Revolving Loans and Revolving Commitments in accordance
with Section 2.14., the Borrower agrees to pay to the Administrative Agent for
the account of each Lender a fee equal to one-fifth of one percent (0.20%) of
the amount of such Lender’s Revolving Commitment (whether or not utilized). 
Such fee shall be due and payable in full on the date the Administrative Agent
receives the Extension Request pursuant to such Section.

 

(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as may be agreed to in
writing by the Borrower and the Administrative Agent from time to time.

 

Section 3.7.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.

 

Section 3.8.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that

 

43

--------------------------------------------------------------------------------


 

the Borrower not pay and the Lenders not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law.

 

Section 3.9.  Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5.(a)(i) and (ii) and in
Section 2.3.(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, unused fees, closing
fees, letter of credit fees, underwriting fees, default charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case in connection with the transactions contemplated by this Agreement and
the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

Section 3.10.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, Letters of Credit, accrued interest and Fees, charges and payments
made pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error.  The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.

 

Section 3.11.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders or
Supermajority Lenders, as applicable.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Administrative Agent or the Swingline Lender
hereunder; third, to Cash Collateralize the Administrative Agent’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future

 

44

--------------------------------------------------------------------------------


 

funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Administrative Agent’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Administrative Agent or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Administrative Agent or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.4.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article V. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Commitment Percentages (determined without giving effect to
subsection (d) of this Section 3.11.).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)           Certain Fees.

 

(i)            No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.6.(a) or (b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(ii)           Each Defaulting Lender shall be entitled to receive the Fee
payable under Section 3.6.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to subsection (e) of this Section 3.11.

 

(iii)          With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to the Administrative Agent and Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to the Administrative Agent’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.

 

(d)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (determined
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the

 

45

--------------------------------------------------------------------------------


 

conditions set forth in Article V. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(e)           Cash Collateral, Repayment of Swingline Loans.

 

(i)            If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Administrative
Agent’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)           At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or the
Administrative Agent (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the Administrative Agent’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the aggregate Fronting Exposure of
the Administrative Agent with respect to Letters of Credit issued and
outstanding at such time.

 

(iii)          The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to the Administrative Agent, for
its own benefit, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Administrative Agent with respect to Letters of Credit
issued and outstanding at such time, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(v)           Cash Collateral (or the appropriate portion thereof) provided to
reduce the Administrative Agent’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent that there exists excess Cash Collateral;

 

46

--------------------------------------------------------------------------------


 

provided that, subject to the immediately preceding subsection (b), the Person
(if other than the Borrower) providing Cash Collateral and the Administrative
Agent may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall be remitted to the Borrower or as the Borrower otherwise directs.

 

(f)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Administrative Agent
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(h)           Purchase of Defaulting Lender’s Commitment.  During any period
that a Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5.(b). 
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Revolving Commitment via an assignment subject to and in
accordance with the provisions of Section 12.5.(b).  In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 12.5.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.

 

Section 3.12.  Taxes; Foreign Lenders.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
and the jurisdiction imposing such taxes (other than a connection arising solely
by virtue of the activities of the Administrative Agent or such Lender pursuant
to or in

 

47

--------------------------------------------------------------------------------


 

respect of this Agreement or any other Loan Document), (iii)  any taxes imposed
on or measured by any Lender’s assets, net income, receipts or branch profits,
(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto and (v) any taxes imposed by Sections 1471
through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to a recipient as a result of the failure of such recipient to satisfy
the applicable requirements as set forth in FATCA after December 31, 2012 (such
non-excluded items being collectively called “Taxes”).  If any withholding or
deduction from any payment to be made by the Borrower hereunder is required in
respect of any Taxes pursuant to any Applicable Law, then the Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and

 

(iii)          pay to the Administrative Agent for its account or the account of
the applicable Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Administrative Agent or such
Lender will equal the full amount that the Administrative Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the respective Lender,
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

 

(c)           Tax Forms.  Prior to the date that any Foreign Lender becomes a
party hereto, such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Internal Revenue Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Foreign Lender establishing that payments to it hereunder and
under the Notes are (i) not subject to United States Federal backup withholding
tax and (ii) not subject to United States Federal withholding tax imposed under
the Internal Revenue Code.  Each such Foreign Lender shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Administrative Agent and (y) obtain
such extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Administrative
Agent.  The Borrower shall not be required to pay any amount pursuant to the
last sentence of subsection (a) above to any Foreign Lender or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Foreign
Lender or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Foreign Lender, to the extent it
may lawfully do so, fails to deliver the above forms or other documentation,
then the Administrative Agent may withhold from any payments to such Foreign
Lender under any of the Loan Documents such amounts as are required by the
Internal Revenue

 

48

--------------------------------------------------------------------------------


 

Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.  The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

(d)           USA Patriot Act Notice; Compliance.   In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender or any Participant determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) calendar days after written demand by such Lender or
such Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.  Any Participant’s right
to receive compensation pursuant to this subsection (a) is limited by the terms
of Section 12.5.(d) and (e).

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of each affected Lender from time to time
such amounts as such Lender may determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines are attributable
to its making or maintaining of any LIBOR Loans or its obligation to make any
LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or such obligation or the maintenance by such Lender of capital in
respect of its Loans or its Commitments (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitments (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12.(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the

 

49

--------------------------------------------------------------------------------


 

Federal Reserve System or other reserve requirement to the extent utilized in
the determination of LIBOR for such Loan) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, such Lender,
or any commitment of such Lender (including, without limitation, the Commitments
of such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if, by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert any other Type of Loans into, LIBOR Loans hereunder shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.6. shall apply).

 

(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Administrative Agent
of issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Administrative Agent or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the
Administrative Agent or such Lender, the Borrower shall pay promptly, and in any
event within 3 Business Days of demand, to the Administrative Agent for its
account or the account of such Lender, as applicable, from time to time as
specified by the Administrative Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Administrative Agent or such Lender for
such increased costs or reductions in amount.

 

(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent and each Lender and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent or such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, the failure of the Administrative Agent or
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder.  The Administrative Agent or such Lender
or such Participant agrees to furnish to the Borrower (and in the case of a
Lender or a Participant, to the Administrative Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the
Administrative Agent or such Lender for compensation under this Section.  Absent
manifest error, determinations by the Administrative Agent or any Lender or any
Participant of the effect of any Regulatory Change shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

50

--------------------------------------------------------------------------------


 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
LIBOR for such Interest Period, or

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for an Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining such LIBOR
Loans;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either repay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.6. shall be
applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (a) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
applicable Interest Period at the rate applicable to such LIBOR Loan, less
(b) the amount of interest that would accrue on the same LIBOR Loan or for the
same period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrower failed to borrow, Convert
or Continue such LIBOR Loan, calculating present value by using as a discount
rate LIBOR quoted on such date.  Upon the Borrower’s request, any Lender
requesting compensation under this Section shall provide the Borrower with a
statement setting forth in reasonable

 

51

--------------------------------------------------------------------------------


 

detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 4.5.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Revolving
Commitment and Term Loan to an Eligible Assignee subject to and in accordance
with the provisions of Section 12.5.(b) for a purchase price equal to the
aggregate principal balance of all Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to Section 3.12. or 4.1. with respect to periods up to the date of replacement.

 

Section 4.6.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(c) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1. or 4.3. that gave rise
to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held

 

52

--------------------------------------------------------------------------------


 

pro rata (as to principal amounts, Types and Interest Periods) in accordance
with their respective Revolving Commitments.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with legal
and regulatory restrictions) to designate an alternate Lending Office with
respect to any of its Loans affected by the matters or circumstances described
in Section 3.12., 4.1. or 4.3. to reduce the liability of the Borrower or avoid
the results provided thereunder, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion, except that such Lender shall have no obligation to designate a
Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i)            Counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes, Tranche A Term Notes and Tranche B Term Notes
executed by the Borrower, payable to each Lender (other than a Lender that has
requested not to receive a Revolving Note, a Tranche A Term Note or a Tranche B
Term Note, as applicable) and complying with the applicable provisions of
Section 2.11., and the Swingline Note executed by the Borrower;

 

(iii)          The Guaranty executed by the Parent and each Subsidiary to which
either of the conditions set forth in Section 7.12.(a) applies as of the
Effective Date;

 

(iv)          A Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(v)           An opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and, the Lenders, addressing the matters set forth in
Exhibit K;

 

(vi)          The articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the

 

53

--------------------------------------------------------------------------------


 

Borrower and each other Loan Party certified as of a recent date by the
Secretary of State (or comparable official) of the state of formation of such
Loan Party;

 

(vii)         A certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State (or comparable official) of the state of formation of each such Loan Party
and certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (or comparable official and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;

 

(viii)        A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Swingline Borrowings, Notices of
Continuation and Notices of Conversion and to request the issuance of Letters of
Credit;

 

(ix)           Copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party of (x) the
by-laws of such Loan Party, if a corporation, the operating agreement of such
Loan Party, if a limited liability company, the partnership agreement of such
Loan Party, if a limited or general partnership, or other comparable document in
the case of any other form of legal entity and (y) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

 

(x)            If requested by the Administrative Agent, certificates of
insurance evidencing the existence of all insurance required to be maintained by
Loan Parties pursuant to the Agreement, and the Administrative Agent shall be
reasonably satisfied with the type and extent of such coverage;

 

(xi)           The Fees then due and payable under Section 3.6., and any other
Fees payable to the Administrative Agent, the Titled Agents and the Lenders on
or prior to the Effective Date;

 

(xii)          A Compliance Certificate calculated as of September 30, 2011
(giving pro forma effect to the financing contemplated by this Agreement and the
use of the proceeds of the Loans to be funded on the Effective Date);

 

(xiii)         Evidence that all “Term Loans” (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement shall be repaid with
the proceeds of the Tranche A Term Loans to be made by the Lenders hereunder on
the Effective Date and evidence that all other indebtedness, liabilities or
obligations owing by the Loan Parties under the Existing Credit Agreement shall
have been paid in full and all commitments thereunder are terminated; and

 

(xiv)        Such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.

 

(b)           In the good faith judgment of the Administrative Agent and the
Lenders:

 

(i)            There shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information

 

54

--------------------------------------------------------------------------------


 

contained in the financial and business projections, budgets, pro forma data and
forecasts concerning the Parent, the Borrower and the other Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

 

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and

 

(iii)          The Parent, the Borrower and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices, as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Parent, the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of the Lenders to make any Loans, and of the Administrative
Agent to issue Letters of Credit, are all subject to the further condition
precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance of such Letter of Credit or would
exist immediately after giving effect thereto; (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents and (c) in the case of the
issuance of a Letter of Credit or the making of a Swingline Loan, no Lender
shall be a Defaulting Lender; provided, however, in the case of the issuance of
a Letter of Credit, the Administrative Agent may, in its sole and absolute
discretion, waive this condition precedent on behalf of itself and all Lenders. 
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in clauses (a) and (b) of the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event).  In addition, if
such Credit Event is the making of a Loan or the issuance of a Letter of Credit,
the Borrower shall be deemed to have represented to the Administrative Agent and
the Lenders at the time such Loan is made or Letter of Credit issued that all
conditions to the occurrence of such Credit Event contained in this Article V.
have been satisfied.

 

55

--------------------------------------------------------------------------------


 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and issue Letters of Credit, each of the Parent and
the Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties, and each other Subsidiary is a corporation,
partnership, trust or other legal entity, duly organized or formed, validly
existing and in good standing under the jurisdiction of its incorporation or
formation, has the power and authority to own or lease its respective properties
and to carry on its respective business as now being and hereafter proposed to
be conducted and is duly qualified and is in good standing as a foreign
corporation, partnership, trust or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests, and (v) whether such Subsidiary is an Excluded Subsidiary. 
Except as disclosed in such Schedule, as of the Agreement Date (i) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Parent, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Parent.

 

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  The Parent, the Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Parent, the

 

56

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Parent, the Borrower or any other Loan Party, or
any indenture, agreement or other instrument to which the Parent, the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Parent, the Borrower or any other Loan Party other
than Liens created under the Loan Documents.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws (including without limitation, Environmental Laws)
relating to the Parent, the Borrower, such other Loan Party or such other
Subsidiary except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower, each other Loan Party and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower, any other
Loan Party or any other Subsidiary except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of the Parent, the
Borrower and the other Subsidiaries, including without limitation, Guarantees of
the Parent, the Borrower and the other Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness (and if so whether such Indebtedness is
Nonrecourse Indebtedness) or Unsecured Indebtedness.

 

(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries that
is a party to any Material Contract has performed and is in compliance with all
of the terms of such Material Contract, the noncompliance with which would give
any other party thereto the right to terminate such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of the Parent, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting the Parent, the Borrower,
any other Loan Party, any other Subsidiary or any of their respective properties
in any court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Parent, the
Borrower, any other Loan Party or any other Subsidiary which could reasonably be
expected to have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

(j)            Taxes.  All federal, state and other tax returns of the Parent,
the Borrower, any other Loan Party or any other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon the
Parent, the Borrower, each other Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 7.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent, the Borrower, any other Loan Party or any other
Subsidiary is under audit.  All charges, accruals and reserves on the books of
the Parent, the Borrower, each other Loan Party and each other Subsidiary in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Parent and its
Subsidiaries for the fiscal year ending December 31, 2010, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the audit report thereon
of KPMG LLP and (ii) the unaudited consolidated balance sheet of the Parent and
its Subsidiaries as of September 30, 2011, and the related unaudited
consolidated statements of operations, cash flows and shareholders’ equity of
the Parent and its Subsidiaries for the period of three fiscal quarters ending
on such date.  Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments).  Neither the Parent nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or in the notes thereto, except as referred to or
reflected or provided for in said financial statements.

 

(l)            No Material Adverse Change; Solvency.  Since December 31, 2010,
there has been no material adverse change in the business, assets, liabilities,
financial condition, results of operations or business of the Parent and its
Subsidiaries taken as a whole.  Each of the Loan Parties is Solvent.  No Loan
Party is entering into any of the transactions contemplated by the Loan
Documents with the actual intent to hinder, delay, or defraud any creditor. 
Each Loan Party has received reasonably equivalent value in exchange for the
obligations incurred by it under the Loan Documents to which it is a party.

 

(m)          ERISA.

 

(i)            Except as could not be expected to have a Material Adverse
Effect, each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws.  Except with
respect to Multiemployer Plans and except as could not be expected to have a
Material Adverse Effect, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan.  To the best knowledge of the Parent and

 

58

--------------------------------------------------------------------------------


 

the Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Parent and the Borrower, threatened, claims, actions or
lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
and (iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(n)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Parent, the Borrower, any other Loan Party or any other Subsidiary
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults.  None of the Parent, the Borrower, any other
Loan Party or any other Subsidiary is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which the Parent,
the Borrower, any other Loan Party or any other Subsidiary is a party or by
which the Parent, the Borrower, any other Loan Party or any other Subsidiary or
any of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(p)           Environmental Laws.  Each of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower has
received notice of, and neither is otherwise aware of, any past, present, or
future events, conditions, circumstances, activities, practices, incidents,
actions, or plans which, with respect to the Parent, the Borrower, any other
Loan Party or any other Subsidiary, may interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common-law
or legal liability, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or

 

59

--------------------------------------------------------------------------------


 

threatened release into the environment, of any Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws. To the knowledge
of the Parent and the Borrower, no Hazardous Materials generated at or
transported from any of the Eligible Properties is or has been transported to,
or disposed of at, any location that is listed or proposed for listing on the
National Priority List, 40 C.F.R. Section 300 Appendix B, or any analogous state
or local priority list, or any other location that is or has been the subject of
a clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to have a Material Adverse Effect.

 

(q)           Investment Company; Etc.  None of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 9.11.,
none of the Parent, the Borrower, any other Loan Party or any other Subsidiary
is a party to any transaction with an Affiliate.

 

(t)            Intellectual Property.  Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) necessary to the conduct of its businesses as now
conducted and as contemplated by the Loan Documents, without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright or other proprietary
right of any other Person.  The Parent, the Borrower, each other Loan Party and
each other Subsidiary have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property.  No material claim has been asserted by any Person with
respect to the use of any such Intellectual Property by the Parent, the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(u)           Business.  As of the Agreement Date, the Parent, the Borrower and
the other Subsidiaries are substantially engaged in the business of the
ownership, operation, acquisition and development of self-storage facilities in
the United States of America, together with other business activities incidental
thereto.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will

 

60

--------------------------------------------------------------------------------


 

be payable by any Loan Party for any other services rendered to the Parent, the
Borrower or any of the other Subsidiaries ancillary to the transactions
contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary in connection with, pursuant to or relating
in any way to this Agreement, contained any untrue statement of a fact material
to the creditworthiness of the Parent, the Borrower, any other Loan Party or any
other Subsidiary or omitted to state a material fact necessary in order to make
such statements contained therein, in light of the circumstances under which
they were made, not misleading.  All financial statements (including in each
case all related schedules and notes) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Parent, the Borrower,
any other Loan Party or any other Subsidiary in connection with, pursuant to or
relating in any way to this Agreement, present fairly in all material respects,
the financial position of the Persons involved as at the date thereof and the
results of operations for such periods and in accordance with GAAP consistently
applied throughout the periods involved (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments).  All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions. 
As of the Effective Date, no fact is known to the Parent or the Borrower which
has had, or may in the future have (so far as the Parent or the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.

 

(x)            REIT Status.  The Parent qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Parent to maintain its
status as a REIT.

 

(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds of the Loans or Letters of Credit will be
used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

 

(z)            Embargoed Person.  To the best of the knowledge of the Parent and
the Borrower: (i) none of the funds or other assets of the Parent, the Borrower,
any other Loan Party or any other Subsidiary constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under the laws of the United States of America,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder with the
result that investment in the Parent, the Borrower, any other Loan Party or any
other Subsidiary, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loans and other financial accommodations made by the
Lender under the Loan Documents is in violation of

 

61

--------------------------------------------------------------------------------


 

Applicable Law (any such any person, entity or government being an “Embargoed
Person”); (ii) no Embargoed Person has any interest of any nature whatsoever in
the Parent, the Borrower, any other Loan Party or any other Subsidiary, as
applicable, with the result that the investment in the Parent, the Borrower, any
other Loan Party or any other Subsidiary, as applicable (whether directly or
indirectly), is prohibited by Applicable Law or the Loan is in violation of
Applicable Law; and (c) none of the funds of the Parent, the Borrower, any other
Loan Party or any other Subsidiary, as applicable, have been derived from any
unlawful activity with the result that investment in the Parent, the Borrower,
any other Loan Party or any other Subsidiary, as applicable (whether directly or
indirectly), is prohibited by Applicable Law or the Loans and other financial
accommodations to be extended under the Loan Documents would be in violation of
Applicable Law.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of the Parent,
the Borrower or any other Loan Party prior to the Agreement Date and delivered
to the Administrative Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower to the
Administrative Agent and the Lenders under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Lenders required pursuant
to Section 12.6. shall otherwise consent in the manner provided for in
Section 12.6., each of the Parent and the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse

 

62

--------------------------------------------------------------------------------


 

Effect, and (b) all terms and conditions of all Material Contracts to which it
is a party, the noncompliance with which would give any other party thereto the
right to terminate such Material Contract.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties necessary in the conduct of its business, including, but not limited
to, all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on, their respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon its request a detailed list, together with copies
of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.  Such insurance
shall, in any event, include terrorism coverage, so long as the Terrorism Risk
Insurance Act of 2002, as amended, is in effect.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Parent, the Borrower, such Subsidiary or
such other Loan Party, as applicable, in accordance with GAAP.

 

Section 7.7.  Visits and Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit representatives or agents of the Administrative
Agent and, if such visit or inspection is arranged by the Administrative Agent,
of any Lender, from time to time after reasonable prior notice if no Event of
Default shall be in existence, as often as may be reasonably requested, but only
during normal business hours and at the expense of the Borrower, to:  (a) visit
and inspect all properties of the Parent, the Borrower, such other Loan Party or
such other Subsidiary to the extent any such right to visit or inspect is within
the control of such Person; (b) inspect and make extracts from their respective
books and

 

63

--------------------------------------------------------------------------------


 

records, including but not limited to management letters prepared by independent
accountants; and (c) discuss with its officers, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance; provided that, so long as no Event of Default
exists, the Borrower shall only be required to pay the expenses of the
Administrative Agent (and not the expenses of any other Lender), with respect to
one such visit and inspection per calendar year.  If requested by the
Administrative Agent, the Parent and the Borrower shall execute an authorization
letter addressed to its accountants authorizing the Administrative Agent or, if
the same has been arranged by the Administrative Agent, any Lender, to discuss
the financial affairs of the Parent, the Borrower, any other Loan Party and any
other Subsidiary with its accountants.

 

Section 7.8.  Use of Proceeds; Letters of Credit.

 

The Borrower shall use the proceeds of the Loans to repay the Indebtedness
existing under the Existing Credit Agreement, and shall use the proceeds of the
Loans and the Letters of Credit for general corporate purposes only.  No part of
the proceeds of any Loan or Letter of Credit will be used (a) for the purpose of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or (b) to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or Sanctioned Entity.

 

Section 7.9.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause all of the other Loan Parties
and the other Subsidiaries to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.  If the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Parent, the Borrower, any other Loan Party or
any other Subsidiary alleging violations of any Environmental Law or requiring
the Parent, the Borrower, any other Loan Party or any other Subsidiary to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Parent, the Borrower, any other Loan Party or any other Subsidiary may be liable
or responsible for costs associated with a response to or cleanup of a release
of Hazardous Materials or any damages caused thereby, and the matters referred
to in such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the
Administrative Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof by the Parent, the Borrower,
any other Loan Party or any other Subsidiary.  The Parent and the Borrower
shall, and shall cause the other Loan Parties and the other Subsidiaries to,
take promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.

 

Section 7.10.  Books and Records.

 

The Parent and the Borrower shall, and shall cause each of the other Loan
Parties and the other Subsidiaries to, maintain books and records pertaining to
its respective business operations in such detail, form and scope as is
consistent with good business practice and in accordance with GAAP.

 

Section 7.11.  Further Assurances.

 

The Parent and the Borrower shall, at their sole cost and expense and upon
request of the Administrative Agent, execute and deliver or cause to be executed
and delivered, to the Administrative

 

64

--------------------------------------------------------------------------------


 

Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 

Section 7.12.  Guarantors; Release of Guarantors.

 

(a)           Requirement to Become Guarantor.  Within 10 Business Days
following the date on which any of the following conditions applies to any
Subsidiary that is not a Guarantor, the Borrower shall cause such Subsidiary to
execute and deliver an Accession Agreement and the items specified in subsection
(b) below:

 

(i)            such Subsidiary Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Borrower or any Subsidiary of the Borrower;
or

 

(ii)           such Subsidiary (A) owns an Eligible Property or other asset the
value of which is included in the determination of Unencumbered Asset Value and
(B) has incurred, acquired or suffered to exist Indebtedness that is not
Nonrecourse Indebtedness in an aggregate amount exceeding $50,000.

 

(b)           On the date the Accession Agreement is required to be delivered
pursuant to subsection (a) above, the Borrower shall cause each Subsidiary that
is required to become a Guarantor to deliver, in addition to the Accession
Agreement to which it is a party, the items that would have been delivered under
Section 5.1.(a)(v) through (a)(ix) and (a)(xiv) as if such Subsidiary had been a
Guarantor on the Effective Date.

 

(c)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Parent) from the Guaranty so long as: 
(i) such Guarantor is not otherwise required to be a party to the Guaranty under
the immediately preceding subsection (a) or simultaneously with its release from
the Guaranty will cease to be a Subsidiary; (ii)  no Default or Event of Default
shall then be in existence or would occur as a result of such release, including
without limitation; (iii) the representations and warranties made or deemed made
by the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such release with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents; and (iv) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent in its sole discretion) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

Section 7.13.  REIT Status.

 

The Parent shall at all times maintain its status as a REIT.

 

65

--------------------------------------------------------------------------------


 

Section 7.14.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall cause to be
furnished to each Lender (or to the Administrative Agent if so provided below)
at its Lending Office:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer, treasurer, or chief accounting officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period and
(b) accompanied by the audit report thereon of independent certified public
accountants of recognized national standing, whose report shall be unqualified
and in scope and substance satisfactory to the Requisite Lenders and who shall
have authorized the Parent to deliver such financial statements and report to
the Administrative Agent and the Lenders.

 

Section 8.3.  Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Administrative Agent’s request with
respect to any other fiscal period, a certificate substantially in the form of
Exhibit L (a “Compliance Certificate”) executed by the chief financial officer,
treasurer, or chief accounting officer of the Parent:  (a) setting forth in
reasonable detail as at the end of such quarterly accounting period, fiscal
year, or other fiscal period, as the case may be, the calculations required to
establish whether or not the Parent and the Borrower were in compliance with the
covenants

 

66

--------------------------------------------------------------------------------


 

contained in Sections 9.1., 9.2. and 9.4. and (b) stating that, to the best of
his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure.  Together with each Compliance Certificate delivered in connection with
quarterly or annual financial statements, the Borrower and the Parent shall
deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, (x) setting forth a Statement of Funds From Operations for
the fiscal period then ending and (y) identifying each Eligible Property as of
such date, indicating Properties that have been added or deleted since the
delivery of the most recent Compliance Certificate.

 

Section 8.4.  Other Information.

 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Directors by
its independent public accountants;

 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Administrative Agent) and any registration statements on
Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange (any such registration statement, report and other
periodic report referred to as a “Security Filing”);

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any other Loan
Party or any other Subsidiary;

 

(d)           ERISA.  If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer or chief financial officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 

(e)           Litigation.  To the extent the Parent, the Borrower or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any other
Subsidiary are being audited;

 

(f)            Modification of Organizational Documents.  A copy of any
amendment to the articles of incorporation, bylaws, partnership agreement,
operating agreement or other similar organizational documents of the Parent, the
Borrower or any other Loan Party within 15 Business Days after the effectiveness
thereof;

 

(g)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Parent, the Borrower or any other Loan
Party and any change in the business, assets, liabilities, financial condition
or results of operations of the Parent, the Borrower, any other Loan

 

67

--------------------------------------------------------------------------------


 

Party or any other Subsidiary which has had or could reasonably be expected to
have a Material Adverse Effect;

 

(h)           Default.  Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent or the Borrower obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower, any other Loan Party or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

 

(i)            Judgments.  Prompt notice of any order, judgment or decree in
excess of $5,000,000 having been entered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary or any of their respective properties;

 

(j)            Notice of Violations of Law.  Prompt notice if the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Budget.  As soon as available, and in any event no later than 45
days after the end of each fiscal year of the Parent a detailed consolidated
budget for the following four consecutive fiscal quarters (including a projected
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal quarters (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of the Parent stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

 

(l)            Material Asset Sales.  Prompt notice of the sale, transfer or
other disposition of any material assets of the Parent, the Borrower, any other
Loan Party or any other Subsidiary to any Person other than the Parent, the
Borrower, any other Loan Party or any other Subsidiary;

 

(m)          Material Contracts.  Promptly upon entering into any Material
Contract after the Agreement Date, a copy to the Administrative Agent of such
Material Contract;

 

(n)           Cash Flow Projections.  Concurrently with the delivery of the
items required pursuant to the immediately preceding subsection (k), and, if
requested by the Administrative Agent, concurrently with the delivery of the
financial statements required pursuant to Section 8.1., consolidated statements
of projected cash flow of the Parent, the Borrower and the other Subsidiaries
for the immediately following period of 4 consecutive fiscal quarters of the
Parent;

 

(o)           Credit Rating Change.  Promptly, upon any change in the Parent’s
Credit Rating, a certificate stating that the Parent’s Credit Rating has changed
and the new Credit Rating that is in effect; and

 

(p)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,

 

68

--------------------------------------------------------------------------------


 

the Borrower, any other Loan Party or any other Subsidiary as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.  Delivery of Documents.

 

Documents required to be delivered by the Borrower pursuant to Article VIII. (to
the extent any such documents are not otherwise included in a Security Filing)
may be delivered electronically, including, without limitation, by posting such
documents to the Borrower’s internet website (www.cubesmart.com); provided, that
(a) if such documents are posted to the Borrower’s website, then such documents
will only be deemed to have been delivered on the date that the Borrower
provides notice to the Administrative Agent of the posting of such documents and
only if such documents are publicly available without charge on such website and
(b) if such documents are delivered by other electronic means, such documents
shall be deemed to have been delivered on the date on which such documents are
received by the Administrative Agent for posting on the Borrower’s behalf on an
internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website (such
as Intralinks or SyndTrak) or a website sponsored by the Administrative Agent);
provided further that the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by Section 8.3. to the
Administrative Agent.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Section 8.6.  Public/Private Information.

 

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower.  Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent, the Borrower and the other Subsidiaries
or any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as the Administrative Agent for all Lenders hereunder) may
from time-to-time request, and the Parent and the Borrower shall, and shall
cause the other Loan Parties to, provide to such Lender, such Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law.  An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

 

69

--------------------------------------------------------------------------------


 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., each of the Parent and the Borrower,
as applicable, shall comply with the following covenants:

 

Section 9.1.  Financial Covenants.

 

The Parent shall not permit:

 

(a)           Maximum Consolidated Leverage Ratio.  The ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated Adjusted Asset Value,
to exceed 0.60 to 1.00 at any time.

 

(b)           Minimum Consolidated Fixed Charge Coverage Ratio.  The ratio of
(i) Adjusted EBITDA for the period of four consecutive fiscal quarters of the
Parent most recently ending to (ii) Consolidated Fixed Charges for such period,
to be less than 1.50 to 1.00 at any time.

 

(c)           Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $821,211,200 plus (ii) 75% of the Net Proceeds of all Equity
Issuances by the Parent and its Subsidiaries after June 30, 2010 (other than
Equity Issuances to the Parent, the Borrower or any other Subsidiary).

 

(d)           Floating Rate Indebtedness.  The ratio of (i) Floating Rate
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis to (ii) Consolidated Total Indebtedness, to exceed 0.30 to 1.00 at any
time.

 

(e)           Maximum Secured Leverage Ratio.  The ratio of (i) Secured
Indebtedness to (ii) Consolidated Adjusted Asset Value to exceed 0.35 to 1.00 at
any time.

 

(f)            Minimum Unencumbered Asset Value to Consolidated Unsecured
Indebtedness Ratio.  The ratio of (i) Unencumbered Asset Value to
(ii) Consolidated Unsecured Indebtedness to be less than 1.67 to 1.00 at any
time.

 

(g)           Minimum Unencumbered NOI to Unsecured Interest Expense Ratio.  The
ratio of (i) Unencumbered NOI to (ii) Unsecured Interest Expense to be less than
2.00 to 1.00 at any time.

 

(h)           Minimum Unencumbered Asset Value.  The Unencumbered Asset Value to
be less than $400,000,000 at any time.

 

Section 9.2.  Restricted Payments.

 

The Parent shall not, and shall not permit the Borrower or any other Subsidiary
to, declare or make any Restricted Payment; provided, however, that the Parent,
the Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:

 

(a)           the Borrower may declare or make cash distributions to the Parent
and other holders of partnership interests in the Borrower during the period of
four consecutive fiscal quarters most recently ending to the extent necessary
for the Parent to distribute, and the Parent may so distribute, cash dividends
to its shareholders in an aggregate amount not to exceed the greater of (i) the
amount required

 

70

--------------------------------------------------------------------------------


 

to be distributed for the Parent to remain in compliance with Section 7.13. or
(ii) 95.0% of Funds From Operations;

 

(b)           the Borrower may make cash distributions of capital gains to the
Parent and other holders of partnership interests in the Borrower to the extent
necessary for the Parent to make, and the Parent may make, cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to avoid payment of taxes on such asset sales imposed under Sections
857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)           the Parent, the Borrower and any other Subsidiary may acquire the
Equity Interests of a Subsidiary that is not a Wholly Owned Subsidiary;

 

(d)           a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary; and

 

(e)           Subsidiaries may make Restricted Payments to the Parent, the
Borrower or any other Subsidiary.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.13.  If a Default or Event of Default specified in Section 10.1.(a),
Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), the Parent shall not, and
shall not permit the Borrower or any other Subsidiary to, make any Restricted
Payments to any Person other than to the Parent, the Borrower or any other
Subsidiary.

 

Section 9.3.  Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, incur, assume, or otherwise become obligated in
respect of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

Section 9.4.  Certain Permitted Investments.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, make any Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries to
exceed the applicable limits set forth below:

 

(a)           Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in accordance with GAAP) to exceed 15.0% of Consolidated Adjusted
Asset Value at any time;

 

(b)           raw land, such that the current book value of all raw land as a
percentage of Consolidated Adjusted Asset Value exceeds 5.0% at any time;

 

71

--------------------------------------------------------------------------------


 

(c)           real property under construction such that the aggregate
Construction Budget for all such real property as a percentage of Consolidated
Adjusted Asset Value exceeds 7.5% at any time;

 

(d)           Properties leased under ground leases by the Parent or any of its
Subsidiaries, as lessee, such that the value of such Properties (determined in
accordance with the applicable provisions of the definition of Consolidated
Adjusted Asset Value) exceeds 7.5% of Consolidated Adjusted Asset Value at any
time; and

 

(e)           Mortgage Receivables and Investments in Persons (other than
Investments in Subsidiaries and Unconsolidated Affiliates), such that the
aggregate value of such Mortgage Receivables and Investments exceeds 5.0% of
Consolidated Adjusted Asset Value at any time.

 

In addition to the foregoing limitations, (i) the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (e) shall
not exceed 25.0% of Consolidated Adjusted Asset Value at any time and (ii) the
aggregate value of all of the items subject to the limitations in the preceding
clauses (b) through (e) shall not exceed 15.0% of Consolidated Adjusted Asset
Value at any time.

 

Section 9.5.  Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);

 

(b)           Investments in Subsidiaries or any other Person who after giving
effect to such acquisition would be a Subsidiary, so long as in each case
immediately prior to such Investment, and after giving effect thereto, no
Default or Event of Default is or would be in existence;

 

(c)           Investments permitted under Section 9.4.;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.3.;

 

(f)            loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and

 

(g)           any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 

Section 9.6.  Liens; Negative Pledges; Other Matters.

 

(a)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of their respective properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a

 

72

--------------------------------------------------------------------------------


 

Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 

(b)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, enter into, assume or otherwise be
bound by any Negative Pledge except for a Negative Pledge contained in (i) an
agreement (x) evidencing Indebtedness which the Parent, the Borrower, such Loan
Party or such Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 9.3., (y) which Indebtedness is secured by a Lien permitted to
exist under the Loan Documents, and (z) which prohibits the creation of any
other Lien on (A) only the property securing such Indebtedness as of the date
such agreement was entered into and (B) if such property is owned by an Excluded
Subsidiary, the Equity Interests issued by such Excluded Subsidiary or any
Excluded Subsidiary that directly or indirectly owns Equity Interests in such
Excluded Subsidiary; (ii) in an agreement relating to the sale of a Subsidiary
or assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale;
or (iii) Negative Pledges contained in the agreements described on Schedule 9.6.
to the extent such Negative Pledges apply to Equity Interests issued by the
Borrower or other Subsidiary of the Parent identified on such Schedule.

 

(c)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary (other than an Excluded Subsidiary) to: 
(i) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any other
Subsidiary; (ii) pay any Indebtedness owed to the Borrower or any other
Subsidiary; (iii) make loans or advances to the Borrower or any other
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any other Subsidiary.

 

Section 9.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to:  (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Parent and the Borrower) so long as immediately
prior to the taking of such action, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any Loan Party (other than the Parent and the
Borrower) may enter into a transaction of merger pursuant to which such Loan
Party is not the survivor of such merger only if (i) the Borrower shall have
given the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger, such notice to include a certification to the
effect that immediately after and after giving effect to such action, no Default
or Event of Default is or would be in existence; (ii) within 30 days of
consummation of such merger, the survivor entity delivers to the Administrative
Agent the following:  (A) items of the type referred to in
Section 5.1.(a)(v) through (a)(ix) and (a)(xiv) with respect to the survivor
entity as in effect after consummation of such merger (if not previously
delivered to the Administrative Agent and still in effect), (B) copies of all
documents entered into by such Loan Party or the survivor entity to effectuate
the consummation of such merger, including, but not limited to, articles of
merger and the plan of merger, (C) copies, certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party or the survivor entity, of all corporate and shareholder action
authorizing such merger and (D) copies of any filings with the Securities and
Exchange Commission in connection

 

73

--------------------------------------------------------------------------------


 

with such merger; and (iii) such Loan Party and the survivor entity each takes
such other action and delivers such other documents, instruments, opinions and
agreements as the Administrative Agent may reasonably request;

 

(b)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Parent or the Borrower so
long as (i) the Parent or the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (iii) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (ii) (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into the Borrower or a
Subsidiary (other than the Borrower) with and into the Parent); and

 

(d)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may sell, transfer or dispose of assets among themselves.

 

Section 9.8.  Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.9.  Modifications to Material Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect.

 

Section 9.10.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
articles or certificate of incorporation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.11.  Transactions with Affiliates.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any of its other
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(b) transactions between and among Loan Parties or the Parent, the Borrower and
any Subsidiary that is not an Excluded Subsidiary or required to become a
Guarantor pursuant to Section 7.12.

 

74

--------------------------------------------------------------------------------


 

Section 9.12.  Plans.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.  The Parent and the
Borrower shall not cause, and shall not permit any other member of the ERISA
Group to cause, any ERISA Event if such ERISA Event could reasonably be expected
to have a Material Adverse Effect.

 

Section 9.13.  Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts other than Derivatives Contracts entered into by the
Parent, the Borrower, any other Loan Party or other Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by such
Person.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 5 Business
Days.

 

(c)           Default in Performance.  (i) The Parent or the Borrower shall fail
to perform or observe any term, covenant, condition or agreement contained in
Section 7.13., Section 8.4.(h) or in Article IX. or (ii) the Parent, the
Borrower or any other Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
in the case of this clause (ii) only such failure shall continue for a period of
30 days after the date upon which the Parent or the Borrower has received
written notice of such failure from the Administrative Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of the Parent, the Borrower or any
other Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Parent, the Borrower or
any other Loan Party to the Administrative Agent or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.

 

75

--------------------------------------------------------------------------------


 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)            The Parent, the Borrower, any other Loan Party or any other
Subsidiary shall fail to pay when due and payable, within any applicable grace
or cure period (not to exceed 30 days), the principal of, or interest on, any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value) of $10,000,000 or more (or
$25,000,000 or more in the case of Nonrecourse Indebtedness) (all such
Indebtedness being “Material Indebtedness”); or

 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;

 

(iii)          any other event shall have occurred and be continuing which
permits any holder or holders of Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased or redeemed prior to its stated
maturity; or

 

(iv)          there occurs an “Event of Default” under and as defined in any
Specified Derivatives Contract as to which the Parent, the Borrower or any other
Loan Party is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Parent, the Borrower or any other Loan Party is an “Affected
Party” (as defined therein).

 

(f)            Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any
other Loan Party, or any Excluded Subsidiary that is a Significant Subsidiary
shall:  (i) commence a voluntary case under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent, the Borrower, any other Loan Party, or
any Excluded Subsidiary that is a Significant Subsidiary in any court of
competent jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978,
as amended, or other federal bankruptcy laws (as now or hereafter in effect) or
under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive

 

76

--------------------------------------------------------------------------------


 

calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against such Person (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

 

(h)           Litigation; Enforceability.  The Parent, the Borrower or any other
Loan Party shall disavow, revoke or terminate (or attempt to terminate) any Loan
Document to which it is a party or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, or any other Loan Document or this
Agreement or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).

 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against the Parent, the Borrower, any other Loan
Party or any other Subsidiary, by any court or other tribunal and (i) such
judgment or order shall continue for a period of 30 days without being paid,
stayed or dismissed through appellate proceedings prosecuted by the Borrower in
good faith and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such outstanding judgments or orders
entered against (X) the Parent, the Borrower and the other Loan Parties,
$10,000,000 or (Y)  other Subsidiaries, $50,000,000 or (B) in the case of an
injunction or other non-monetary judgment, such injunction or judgment could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Parent, the Borrower, any
other Loan Party or any other Subsidiary which exceeds, individually or together
with all other such warrants, writs, executions and processes, (i) for the
Parent, the Borrower and the other Loan Parties $10,000,000 or (ii) for all
other Subsidiaries $50,000,000, and such warrant, writ, execution or process
shall not be discharged, vacated, stayed or bonded for a period of 30 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.

 

(k)           ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(m)          Change of Control.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a

 

77

--------------------------------------------------------------------------------


 

Person will be deemed to have “beneficial ownership” of all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 30.0%
of the total voting power of the then outstanding voting stock of the Parent;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a at least two-thirds of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved but excluding any director whose initial nomination for, or assumption
of office as, a director occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office;

 

(iii)          The Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower; or

 

(iv)          The Parent shall cease to own and control, directly or indirectly,
of record and beneficially, at least 75% of the outstanding Equity Interests of
the Borrower free and clear of all Liens (other than Permitted Liens of the
types referred to in clauses (a), (b), (c) and (e) of the definition of
Permitted Lien).

 

(n)           Validity of Material Loan Documents.  Any of this Agreement, any
Note or the Guaranty shall cease to be in full force and effect (other than in
accordance with the terms thereof).

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Section 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 10.6. and (iii) all of the other Obligations (other
than obligations in respect of Derivatives Contracts), including, but not
limited to, the other amounts owed to the Lenders, the Swingline Lender and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower and (B) all of the Commitments, the obligation
of the Lenders to make Loans, the Swingline Commitment, the obligation of the
Swingline Lender to make Swingline Loans, and the obligation of the
Administrative Agent to issue Letters of Credit hereunder, shall all immediately
and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(A) declare (1) the principal of, and

 

78

--------------------------------------------------------------------------------


 

accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 10.6. and (3) all of the other
Obligations (other than obligations in respect of Derivatives Contracts),
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment, the obligation of the Lenders to make
Loans hereunder and the obligation of the Administrative Agent to issue Letters
of Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following: (i) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (ii) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, and (iii) to
prosecute any legal action against the Parent, the Borrower or any other Loan
Party to enforce or collect net amounts owing to such Specified Derivatives
Provider by any such Person pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(g), the Commitments
shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider

 

79

--------------------------------------------------------------------------------


 

enforces any Lien or exercises any of its rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law or other Applicable Law, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, or if an Event of Default specified in Section 10.1.(a) and/or
(b) shall exist, all payments received by the Administrative Agent under any of
the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

(a)           amounts due the Administrative Agent in respect of fees and
expenses due under Section 12.2.;

 

(b)           amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

 

(c)           payments of interest on Swingline Loans;

 

(e)           payments of interest on all other Loans and Reimbursement
Obligations to be applied for the ratable benefit of the Lenders, in such order
as the Lenders may determine in their sole discretion;

 

(f)            payments of principal of Swingline Loans;

 

(g)           payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders, in such order as the Lenders may determine in
their sole discretion; provided, however, to the extent that any amounts
available for distribution pursuant to this subsection are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Collateral Account;

 

(h)           amounts due the Administrative Agent and the Lenders pursuant to
Sections 11.7. and 12.9.;

 

(i)            payment of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(j)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.6.  Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders as provided herein, a security

 

80

--------------------------------------------------------------------------------


 

interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below).  The balances
from time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the Administrative Agent as
provided herein.  Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this Section.

 

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Administrative Agent in such Cash Equivalents as the
Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Lenders.  The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords other funds deposited
with the Administrative Agent, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Collateral
Account and proceeds thereof to make payment to the beneficiary with respect to
such drawing or the payee with respect to such presentment.

 

(d)           If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Administrative Agent
to liquidate any such investments and reinvestments and apply proceeds thereof
to the Obligations in accordance with Section 10.5.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Administrative Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such amount of the credit
balances in the Collateral Account as exceeds the aggregate amount of the Letter
of Credit Liabilities at such time.

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Collateral
Account and investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

81

--------------------------------------------------------------------------------


 

Section 10.8.  Rights Cumulative.

 

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement, each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent and the Lenders may be selective and no failure or delay by
the Administrative Agent or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Authorization and Action.

 

Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Administrative
Agent”, “Administrative Agent”, “agent” and similar terms in the Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  At the request of a
Lender, the Administrative Agent will forward to such Lender copies or, where
appropriate, originals of the documents delivered to the Administrative Agent
pursuant to this Agreement or the other Loan Documents.  The Administrative
Agent will also furnish to any Lender, upon the request of such Lender, a copy
of any certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document. 
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting

 

82

--------------------------------------------------------------------------------


 

or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

 

Section 11.2.  Administrative Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Without limiting the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this Agreement or any other Loan
Document; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons (except for the delivery to it of any certificate or document
specifically required to be delivered to it pursuant to Section 5.1.) or inspect
the property, books or records of the Borrower or any other Person; (e) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy,
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact.  Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent and the other Lenders that the Borrower has satisfied
the conditions precedent for initial Loans set forth in Sections 5.1. and 5.2.
that have not previously been waived by the Requisite Lenders.

 

Section 11.3.  Notice of Defaults.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default.”  Further, if the Administrative Agent receives such
a “notice of default”, the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

83

--------------------------------------------------------------------------------


 

Section 11.4.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender then acting as Administrative Agent in each case in its individual
capacity.  Such Lender and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Lenders.  Further, such Lender and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement, any Specified Derivatives Contract or otherwise without having to
account for the same to the Lenders.  The Lenders acknowledge that, pursuant to
such activities, the Lender acting as Administrative Agent or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

Section 11.5.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof.  Each
Lender shall reply promptly, but in any event within 15 Business Days (or such
lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication.  Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a written explanation of the reasons behind
such objection) within the applicable time period for reply, such Lender shall
be deemed to have conclusively approved of or consented to such recommendation
or determination; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
adversely affected thereby pursuant to Section 12.6.(b).

 

Section 11.6.  Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender.  Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective

 

84

--------------------------------------------------------------------------------


 

officers, directors, employees and agents, and based on the financial statements
of the Borrower, the Subsidiaries or any other Affiliate thereof, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Person.  Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent under this Agreement or any of the other
Loan Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent, or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates.  Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.

 

Section 11.7.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Administrative Agent
(in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Administrative Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure results from the
Administrative Agent following the advice of counsel to the Administrative Agent
of which advice the Lenders have received notice.  Without limiting the
generality of the foregoing but subject to the preceding proviso, each Lender
agrees to reimburse the Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees of the counsel(s) of the Administrative Agent’s own
choosing) incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, administration, or enforcement of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent,
and/or the Lenders arising under any Environmental Laws.  Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to

 

85

--------------------------------------------------------------------------------


 

indemnification hereunder upon receipt of an undertaking by the Administrative
Agent that the Administrative Agent will reimburse the Lenders if it is actually
and finally determined by a court of competent jurisdiction that the
Administrative Agent is not so entitled to indemnification.  The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (i) resign as Administrative Agent under the Loan
Documents at any time by giving written notice thereof to the Lenders and the
Borrower or (ii) be removed as Administrative Agent under the Loan Documents if
(x) the Administrative Agent is a Defaulting Lender or (y) for any acts or
omissions of the Administrative Agent that constitute gross negligence or
willful misconduct of the Administrative Agent, in each case by the Requisite
Lenders (other than the Lender then acting as the Administrative Agent) upon not
less than 30 days’ prior written notice to the Administrative Agent.  Upon any
such resignation or removal, the Requisite Lenders (other than the Lender then
acting as the Administrative Agent in the case of the removal of the
Administrative Agent under the immediately preceding sentence) shall have the
right to appoint a successor Administrative Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and any of its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the resigning Administrative Agent’s giving of notice of
resignation or the Lenders’ removal of the Administrative Agent, then the
resigning or removed Administrative Agent may, on behalf of the Lenders, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.  Such successor Administrative Agent shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or shall make other arrangements satisfactory to the
current Administrative Agent, in either case, to assume effectively the
obligations of the current Administrative Agent with respect to such Letters of
Credit.  After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

Section 11.9.  Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders.  The titles of “ Joint Lead Arranger”,
“Joint Bookrunner”, “Syndication Agent” and “Documentation Agent” are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Administrative Agent, the Borrower or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater

 

86

--------------------------------------------------------------------------------


 

than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

CubeSmart, L.P.

c/o CubeSmart

460 Swedesford Road, Suite 3000

Wayne, Pennsylvania 19087

Attn:  Chief Financial Officer

Telephone:  (610) 293-5700

Telecopy: (610) 293-5720

 

with a copy to:

 

CubeSmart, L.P.

c/o CubeSmart

460 Swedesford Road, Suite 3000

Wayne, Pennsylvania 19087

Attn: Senior Vice President — Chief Legal Officer

Telephone: (610) 293-5765

Telecopy:  (610) 293-5720

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

301 S. College Street, 5th Floor

Charlotte, NC 28288

Attn:  Matt Ricketts

Telephone: (704) 374-4248

Telecopy: (704) 383-6205

 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Teresa Mager

Telephone:            (612) 667-4507

Telecopier:            (877) 410-5027

and

Attn:  Dan Lake

 

87

--------------------------------------------------------------------------------


 

Telephone:            (612) 316-0116

Telecopier:            (866) 595-7870

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. 
Neither the Administrative Agent nor any Lender shall incur any liability to any
Loan Party (nor shall the Administrative Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder. Failure of a Person designated to
get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to any other Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable and documented fees and
disbursements of outside counsel to the Administrative Agent and costs and
expenses in connection with the use of IntraLinks, Inc., SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
and documented fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the
documented fees and disbursements of counsel to the Administrative Agent and any
Lender incurred in connection with the representation of the Administrative
Agent or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(f) or 10.1.(g),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts

 

88

--------------------------------------------------------------------------------


 

required to be paid by it pursuant to this Section, the Administrative Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, and each
Affiliate of the Administrative Agent or any Lender, at any time while an Event
of Default exists, without prior notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or an
Affiliate of a Lender subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender or any such Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such Obligations shall be contingent or unmatured.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN NEW
YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND
LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY

 

89

--------------------------------------------------------------------------------


 

ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Affiliates and the partners, directors, officers,
employees, agents and advisors of the Administrative Agent and the Lenders and
of their respective Affiliates) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees (an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Revolving Commitment or Tranche B
Term Loan Commitment (which for this purpose includes Revolving Loans and
Tranche B Term Loans, as applicable, outstanding thereunder) or, if the
applicable Revolving Commitment or Tranche B Term Loan, as the case may be, is
not then in effect, the outstanding principal balance of the Revolving Loans or
Tranche B Term Loans, as applicable, of the assigning Lender subject to each
such assignment and the outstanding principal balance of the Tranche A Term Loan
of such Lender (in each case determined as of the date the Assignment and
Acceptance Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance Agreement, as of the Trade Date) shall not be less than

 

90

--------------------------------------------------------------------------------


 

$5,000,000 in the case of a Revolving Commitment or Tranche B Term Loan
Commitment, or $5,000,000 in the case of a Tranche A Term Loan, unless each of
the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Tranche A Term Loan,
Tranche B Term Loans, Revolving Loans, the Tranche B Term Loan Commitment and
the Revolving Commitment assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that, if the
Borrower has not given its consent to any such assignment within 5 Business Days
after having received notice thereof, the Administrative Agent shall give the
Borrower an additional notice regarding such pending assignment, and, unless the
Borrower shall have objected to such assignment via a written notice to the
Administrative Agent within 5 Business Days after having received such
additional notice, the Borrower shall be deemed to have consented to such
assignment;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment or a Tranche B Term Loan Commitment if such assignment
is to a Person that is not already a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment if such assignment is to a Person that is not
already a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)          Assignment and Acceptance Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 payable by
Assignor for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the Assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the Assignee
and such transferor Lender, as appropriate.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons or Defaulting Lenders.  No such
assignment shall be made to a natural person or a Defaulting Lender.

 

91

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, (other than as
provided pursuant to Section 12.5.(e)) sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or a Defaulting Lender) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Revolving Commitment, Tranche B Term Loan Commitment and/or
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (i) increase such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender or (iii) reduce the rate at which interest is
payable thereon.  Subject to the immediately following subsection (e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.12., 4.1., 4.4. to the same extent as if it were the Lender it
purchased such participation from and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender.  Upon request from the
Administrative Agent, a Lender shall notify the Administrative Agent and the
Borrower of the sale of any participation hereunder.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.12., 4.1. and 4.4. than
the applicable Lender would have been entitled to

 

92

--------------------------------------------------------------------------------


 

receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.12. unless the
Borrower consents to the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Administrative
Agent, to comply with Section 3.12.(c) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

Section 12.6.  Amendments.

 

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Administrative Agent at the written direction
of the Requisite Lenders) and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto; provided, however, any
amendment of Sections 9.1. and 10.1.(m), or any amendment of any of the
definitions related to such Sections 9.1. and 10.1.(m), or the waiver of the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of the terms of such Sections 9.1. and 10.1.(m), or the waiver of the
continuance of any Default or Event of Default resulting from a violation of
Section 9.1. or a waiver of the continuance of any Event of Default under
Section 10.1.(m), may be made with, but only with, the written consent of the
Supermajority Lenders (and, in the case of an amendment of such Sections, the
Borrower).

 

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender adversely affected thereby, no amendment, waiver or consent shall
do any of the following:

 

(i)            increase the Commitments of the Lenders or subject the Lenders to
any additional obligations;

 

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;

 

(iii)          reduce the amount of any Fees payable to the Lenders hereunder or
postpone any date fixed for payment thereof;

 

(iv)          modify the definition of the term “Termination Date” or “Tranche B
Term Loan Availability Date” or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of

 

93

--------------------------------------------------------------------------------


 

Default as a result of the nonpayment of any such Obligations as and when due),
or extend the expiration date of any Letter of Credit beyond the Termination
Date;

 

(v)           amend or otherwise modify the provisions of Section 3.2. or the
definition of the term “Commitment Percentage”;

 

(vi)          modify the definition of the term “Requisite Lenders” or
“Supermajority Lenders” or otherwise modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section 12.6. if such modification would
have such effect;

 

(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12.(c));

 

(viii)        amend or otherwise modify the provisions of Section 2.15.; or

 

(ix)           increase the number of Interest Periods permitted with respect to
Loans under Section 2.6.

 

(c)           No amendment, waiver or consent, unless in writing and signed by
the Administrative Agent, in such capacity, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the
Administrative Agent under this Agreement or any of the other Loan Documents. 
Any amendment, waiver or consent relating to Section 2.3. or the obligations of
the Swingline Lender under this Agreement or any other Loan Document shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender.  Any amendment, waiver or consent with
respect to any Loan Document that (i) diminishes the rights of a Specified
Derivatives Provider in a manner or to an extent dissimilar to that affecting
the Lenders or (ii) increases the liabilities or obligations of a Specified
Derivatives Provider shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider.

 

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 11.5., no
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative

 

94

--------------------------------------------------------------------------------


 

Agent or any Lender to any Lender, the Borrower, any Subsidiary or any other
Loan Party.  Neither the Administrative Agent nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.  In
connection with all aspects of each transaction contemplated hereby, the
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (a) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand;
(b) neither the Administrative Agent nor any Lender has assumed or will assume
any advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading hereto (irrespective of whether the Administrative Agent,
any Lender or any of their respective Affiliates has advised or is currently
advising the Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lender
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any Lender
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship.

 

Section 12.8.  Confidentiality.

 

The Administrative Agent and each Lender shall use reasonable efforts to assure
that information about the Parent, the Borrower, the other Loan Parties and
other Subsidiaries, and the respective properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Lender pursuant to the provisions
of this Agreement or any other Loan Document, is used only for the purposes of
this Agreement and the other Loan Documents and shall not be divulged to any
Person other than the Administrative Agent, the Lenders, and their respective
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Administrative Agent or such Lender, as applicable, and the
Borrower, but in any event the Administrative Agent and the Lenders may make
disclosure:  (a) to any of their respective Affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; provided, however,
if the Administrative Agent or a Lender receives a summons or subpoena to
disclose any such confidential information to any Person, the Administrative
Agent or such Lender, as applicable, shall, if legally permitted, endeavor to
notify the Borrower thereof as soon as possible after receipt of such request,
summons or subpoena and the Borrower shall be afforded an opportunity to seek
protective orders, or such other confidential treatment of such disclosed
information, as the Borrower and the Administrative Agent or such Lender, as
applicable, may deem reasonable; (d) to the Administrative Agent’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) after the
happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Administrative Agent or the
Lenders of rights hereunder or under any of the other Loan Documents; (f) upon
Borrower’s prior consent (which consent shall not be unreasonably withheld), to
any contractual counter-parties to any

 

95

--------------------------------------------------------------------------------


 

swap or similar hedging agreement or to any rating agency; and (g) to the extent
such information (x) becomes publicly available other than as a result of a
breach of this Section actually known to such Lender to be such a breach or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate. 
Notwithstanding the foregoing, the Administrative Agent and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.

 

Section 12.9.  Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders, any Affiliate of the
Administrative Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or reasonable expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Section 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Administrative Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Administrative Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any Subsidiary that
violates a sanction enforced by the OFAC; or (x) any violation or non-compliance
by the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

96

--------------------------------------------------------------------------------


 

(b)           The Borrower’s indemnification obligations under this
Section 12.9. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this regard, this indemnification shall cover
all Indemnified Costs of any Indemnified Party in connection with any deposition
of any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

97

--------------------------------------------------------------------------------


 

(h)           References in this Section to “Lender” or “Lenders” shall be
deemed to include such Persons (and their Affiliates) in their capacity as
Specified Derivatives Providers.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired (or the
Borrower’s obligations in respect of all outstanding Letters of Credit have been
cash collateralized on terms acceptable to the Administrative Agent and the
Borrower has executed and delivered a reimbursement agreement in form and
substance acceptable to the Administrative Agent and such other documents
requested by the Administrative Agent evidencing the Borrower’s reimbursement
obligations in respect of such Letters of Credit), (c) none of the Lenders is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full.  The indemnities to which the
Administrative Agent, the Lenders and the Swingline Lender are entitled under
the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and 12.9. and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

98

--------------------------------------------------------------------------------


 

Section 12.15.  Limitation of Liability.

 

Neither the Administrative Agent nor any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.  The Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent or any
Lender or any of the Administrative Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.16.  Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

Section 12.17.  Construction.

 

The Borrower, the Parent, each Lender and the Administrative Agent acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Borrower, the Parent,
each Lender and the Administrative Agent.

 

[Signatures on Following Pages]

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

CUBESMART, L.P.

 

 

 

 

By:

CubeSmart, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

 

Name:

Jeffrey P. Foster

 

 

Title:

Senior Vice-President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

 

CUBESMART

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name:

Jeffrey P. Foster

 

Title:

Senior Vice-President, Chief Legal Officer & Secretary

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and
as Swingline Lender

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

 

Name: Matthew Ricketts

 

 

Title: Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name: Michael W. Edwards

 

 

Title:  Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Shari L. Reams-Henofer

 

 

Name: Shari L. Reams-Henofer

 

 

Title:  Senior Vice-President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Paul E. Bergan

 

 

Name: Paul E. Bergan

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

 

Name: Nancy B. Richards

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Charles Cooke

 

 

Name: Charles Cooke

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

By:

/s/ Mark W. Piekos

 

 

Name: Mark W. Piekos

 

 

Title:  Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Renee Lewis

 

 

Name:  Renee Lewis

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Robert M. Searson

 

 

Name: Robert M. Searson

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with CubeSmart, L.P.]

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ G. David Cole

 

 

Name: G. David Cole

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

Lender Commitments

 

Lender

 

Revolving
Commitment
Amount

 

Tranche A Term
Loan
Commitment
Amount

 

Tranche B Term
Loan
Commitment
Amount

 

Aggregate
Commitment

 

Wells Fargo Bank, National Association

 

$

56,000,000.00

 

$

23,000,000.00

 

$

44,000,000.00

 

$

123,000,000.00

 

Bank of America, N.A.

 

$

56,000,000.00

 

$

14,000,000.00

 

$

32,000,000.00

 

$

102,000,000.00

 

PNC Bank, National Association

 

$

32,000,000.00

 

$

11,000,000.00

 

$

21,000,000.00

 

$

64,000,000.00

 

Regions Bank

 

$

32,000,000.00

 

$

11,000,000.00

 

$

21,000,000.00

 

$

64,000,000.00

 

SunTrust Bank

 

$

32,000,000.00

 

$

11,000,000.00

 

$

21,000,000.00

 

$

64,000,000.00

 

RBS Citizens, N.A. d/b/a Charter One

 

$

23,000,000.00

 

$

8,000,000.00

 

$

16,000,000.00

 

$

47,000,000.00

 

U.S. Bank National Association

 

$

23,000,000.00

 

$

8,000,000.00

 

$

16,000,000.00

 

$

47,000,000.00

 

BMO Harris Financing, Inc.

 

$

18,000,000.00

 

$

6,000,000.00

 

$

12,000,000.00

 

$

36,000,000.00

 

Branch Banking and Trust Company

 

$

14,000,000.00

 

$

4,000,000.00

 

$

8,500,000.00

 

$

26,500,000.00

 

Royal Bank of Canada

 

$

14,000,000.00

 

$

4,000,000.00

 

$

8,500,000.00

 

$

26,500,000.00

 

Total:

 

$

300,000,000.00

 

$

100,000,000.00

 

$

200,000,000.00

 

$

600,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment and Acceptance
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each](1) Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each](2) Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees](3) hereunder are
several and not joint.](4)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance Agreement as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance
Agreement, without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

 

(2)

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

 

(3)

Select as appropriate.

 

 

(4)

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.

Borrower(s):

CubeSmart, L.P.

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of December 9, 2011 among CubeSmart, L.P.,
CubeSmart, the Lenders parties thereto, Wells Fargo Bank, National Association,
as Administrative Agent, and the other agents parties thereto

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate Amount
of Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans Assigned

 

Percentage Assigned
of Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.

Trade Date:

                 ](10)

 

[Page break]

--------------------------------------------------------------------------------

(5)

List each Assignor, as appropriate.

 

 

(6)

List each Assignee, as appropriate.

 

 

(7)

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Term Loan Commitment”, “Tranche B Term Loan
Commitment”, etc.)

 

 

(8)

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 

 

(9)

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

(10)

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Acceptance Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](11)

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S](12)

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(11)

Add additional signature blocks as needed.

 

 

(12)

Add additional signature blocks as needed.

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Consented to:](14)

 

[NAME OF RELEVANT PARTY]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(14)                          To be added only if the consent of the Borrower
and/or other parties (e.g. Swingline Lender) is required by the terms of the
Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                                    ](15)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.  Representations and Warranties.

 

1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance
Agreement and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of the
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.5.(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.5.(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Acceptance Agreement, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance Agreement and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Acceptance Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(15)                          Describe Credit Agreement at option of
Administrative Agent.

 

A-5

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Acceptance Agreement.  The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Acceptance Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance Agreement. 
This Assignment and Acceptance Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of                                  , executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of Wells
Fargo Bank, National Association, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of December 9, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CubeSmart,
L.P. (the “Borrower”), CubeSmart (the “Parent”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making such financial accommodations
to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to any Lender or the Administrative Agent under or in connection with
the Credit Agreement and any other Loan Document, including without limitation,
the repayment of all principal of the Loans, the Reimbursement Obligations and
all other Letter of Credit Liabilities, and the payment of all interest, Fees,
charges, reasonable attorneys’ fees and other amounts payable to any Lender or
the Administrative Agent thereunder or in connection therewith (including, to
the extent permitted by Applicable Law, interest, Fees and other amounts that
would accrue and become due after the filing of a case or other proceeding under
the Bankruptcy Code (as defined below) or other similar Applicable Law but for
the commencement of such case or proceeding, whether or not such amounts are
allowed or allowable in whole or in part in such case or proceeding); (b) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all other Obligations; and (d) all expenses, including,

 

B-1

--------------------------------------------------------------------------------


 

without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by any of the Lenders or the Administrative Agent in the enforcement of
any of the foregoing or any obligation of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the Lenders shall
be obligated or required before enforcing this Guaranty against any Guarantor: 
(a) to pursue any right or remedy any of them may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Administrative Agent or the Lenders of any
security for the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations
or any liability of any other party with respect to the Guarantied Obligations,
or any subordination of the payment of the Guarantied Obligations to the payment
of any other liability of the Borrower or any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

B-2

--------------------------------------------------------------------------------


 

(g)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Lenders, regardless of what liabilities of the
Borrower remain unpaid;

 

(h)           any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof;

 

(i)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any Lender;

 

(j)            any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(k)           any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

 

(l)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the Lenders may, at any time and from time to time, without the
consent of, or notice to, any Guarantor, and without discharging any Guarantor
from its obligations hereunder, take any and all actions described in Section 3
and may otherwise:  (a) amend, modify, alter or supplement the terms of any of
the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) release any other Loan Party or other Person liable in any manner
for the payment or collection of the Guarantied Obligations; (d) exercise, or
refrain from exercising, any rights against the Borrower, any other Guarantor or
any other Person; and (e) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Lenders shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the Lenders all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Loan Documents, as if the same were set forth
herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the Lenders are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the

 

B-3

--------------------------------------------------------------------------------


 

Guarantied Obligations by reason of any automatic stay or otherwise, the
Administrative Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the Lenders for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such Lender repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such Lender
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such Lender for the amounts so repaid or recovered
to the same extent as if such amount had never originally been paid to the
Administrative Agent or such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Requisite Lenders exercised in their sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

 

B-4

--------------------------------------------------------------------------------


 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the Lenders that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the Lenders hereunder to the maximum extent that
would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Administrative
Agent and the Lenders that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the Lenders shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE

 

B-5

--------------------------------------------------------------------------------


 

LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN NEW
YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS
OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY
OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the Lenders in the exercise of any right or
remedy it may have against any Guarantor hereunder or otherwise shall operate as
a waiver thereof, and no single or partial exercise by the Administrative Agent
or any of the Lenders of any such right or remedy shall preclude any other or
further exercise thereof or the exercise of any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

B-6

--------------------------------------------------------------------------------


 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or the Lenders shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding.  The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder.  Subject to
Section 12.8. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and the Lenders and any such
assignment or other transfer to which the Administrative Agent and the Lenders
have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the Lenders, nor any Affiliate, officer, director, employee, attorney, or
agent of the Administrative Agent or any of the Lenders, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this

 

B-7

--------------------------------------------------------------------------------


 

Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the Lenders or any of the Administrative Agent’s
or of any Lenders’, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Credit Agreement or any of the other
Loan Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

B-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o CUBESMART

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn: Chief Financial Officer

 

Telecopy Number: (610) 293-5720

 

Telephone Number: (610) 293-5700

 

B-9

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                        , 20    , executed
and delivered by                                            ,
a                           (the “New Guarantor”), in favor of Wells Fargo Bank,
National Association, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of December 9, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CubeSmart,
L.P. (the “Borrower”), CubeSmart, the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Administrative
Agent, and the other parties thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of December 9, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Administrative Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the Lenders as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

B-10

--------------------------------------------------------------------------------


 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

B-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

c/o CUBESMART

 

460 Swedesford Road, Suite 3000

 

Wayne, Pennsylvania 19087

 

Attn: Chief Financial Officer

 

Telecopy Number: (610) 293-5720

 

Telephone Number: (610) 293-5700

 

 

Accepted:

 

 

 

Wells Fargo Bank, National

 

Association, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                        , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Teresa Mager

Telecopier:                                     (877) 410-5027

and

Attn:  Dan Lake

Telecopier:                                     (866) 595-7870

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of December 9, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CubeSmart, L.P. (the “Borrower”), CubeSmart
(the “Parent”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

1.                                       Pursuant to
[Section 2.1.(b)](1) [Section 2.2.(c)](2) of the Credit Agreement, the Borrower
hereby requests that the Lenders make [Revolving Loans][Tranche A Term
Loans][Tranche B Term Loans] to the Borrower in an aggregate principal amount
equal to $                                      .

 

2.                                       The Borrower requests that such Loans
be made available to the Borrower on                         , 20      .

 

3.                                       The Borrower hereby requests that the
requested Loans all be of the following Type:

 

[Check one box only]

 

¨                                    Base Rate Loans

¨                                    LIBOR Loans, each with an initial Interest
Period for a duration of:

 

[Check one box only]

 

¨ 1 month

 

--------------------------------------------------------------------------------

(1)  The first set of bracketed language throughout this Notice of Borrowing is
to be used for requesting Revolving Loans.

(2)  The third set of bracketed language throughout this Notice of Borrowing is
to be used for requesting Tranche B Term Loans.

 

C-1

--------------------------------------------------------------------------------


 

¨ 3 months

¨ 6 months

 

4.                                       The proceeds of this borrowing of Loans
will be used for purposes that are consistent with the terms of Section 7.8. of
the Credit Agreement.

 

5.                                       The Borrower requests that the proceeds
of this borrowing of Loans be made available to the Borrower by
                                                        .(3)

 

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans
and after giving effect thereto, (a) no Default or Event of Default exists or
shall exist and (b) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Loans contained in Article V. of the Credit Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time such Loans are made.

 

[If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.](4)

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  Indicate how the proceeds of the Loan are to be made available to the
Borrower.

(4)  For requests of Revolving Loans only.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                        , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Teresa Mager

Telecopier:                                     (877) 410-5027

and

Attn:  Dan Lake

Telecopier:                                     (866) 595-7870

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of December 9, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CubeSmart, L.P. (the “Borrower”), CubeSmart,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Continuation
is                         , 20      .

 

2.                                       The Loans to be Continued pursuant
hereto are:

 

[Check the relevant box]

 

¨                                    Revolving Loans

¨                                    Tranche A Term Loans

¨                                    Tranche B Term Loans

 

3.                                       The aggregate principal amount of Loans
subject to the requested Continuation is
$                                                 and was originally borrowed by
the Borrower on                         , 20      .

 

4.                                       The portion of such principal amount
subject to such Continuation is
$                                                    .

 

5.                                       The current Interest Period for each of
the Loans subject to such Continuation ends on                                 ,
20      .

 

D-1

--------------------------------------------------------------------------------


 

6.                                       The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

¨                                    1 month

¨                                    3 months

¨                                    6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, (a) no Default or Event of Default exists or will exist,
and (b) the representations and warranties made or deemed made by the Parent,
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                        , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Teresa Mager

Telecopier:                                     (877) 410-5027

and

Attn:  Dan Lake

Telecopier:                                     (866) 595-7870

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of December 9, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CubeSmart, L.P. (the “Borrower”), CubeSmart,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

1.                                       The proposed date of such Conversion is
                            , 20      .

 

2.                                       Loans to be Converted pursuant hereto
are:

 

[Check the relevant box]

¨

Revolving Loans

 

¨

Tranche A Term Loans

 

¨

Tranche B Term Loans

 

3.                                       The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

¨

Base Rate Loans

 

o

LIBOR Loans

 

4.                                       The aggregate principal amount of Loans
subject to the requested Conversion is
$                                           and was originally borrowed by the
Borrower on                         , 20      .

 

5.                                       The portion of such principal amount
subject to such Conversion is $                                      .

 

E-1

--------------------------------------------------------------------------------


 

6.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨                                    Base Rate Loans

¨                                    LIBOR Loans, each with an initial Interest
Period for a duration of:

 

[Check one box only]

¨                                    1 month

¨                                    3 months

¨                                    6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party
are and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                        , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Teresa Mager

Telecopier:            (877) 410-5027

and

Attn:  Dan Lake

Telecopier:            (866) 595-7870

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of December 9, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CubeSmart, L.P. (the “Borrower”), CubeSmart,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.3.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to
$                                      .

 

2.                                       The Borrower requests that such
Swingline Loan be made available to the Borrower on                         ,
20      .

 

3.                                       The proceeds of this Swingline Loan
will be used for purposes that are consistent with the terms of Section 7.8. of
the Credit Agreement.

 

4.                                       The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by
                                                            .(1)

 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or will exist, and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party are and shall be
true and correct in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.  In addition,
the Borrower certifies to the Administrative Agent and the Lenders that all

 

--------------------------------------------------------------------------------

(1)  Indicate how the proceeds of the Loan are to be made available to the
Borrower.

 

F-1

--------------------------------------------------------------------------------


 

conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SWINGLINE NOTE

 

$20,000,000

, 20     

 

FOR VALUE RECEIVED, the undersigned, CUBESMART, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to WELLS FARGO BANK, NATIONAL Association (the “Swingline Lender”) or its
registered assigns at its address at 301 S. College Street, 5th Floor,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Swingline Lender to the Borrower, the principal sum of TWENTY
MILLION AND NO/100 DOLLARS ($20,000,000) (or such lesser amount as shall equal
the aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Swingline Note, endorsed by the Swingline
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Swingline Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

 

This Swingline Note (this “Note”) is the Swingline Note referred to in the
Credit Agreement dated as of December 9, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, CubeSmart, the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto, and evidences Swingline Loans made to the Borrower thereunder.  Terms
used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Swingline Lender to any Person.

 

[This Note is given in replacement of the Swingline Note dated                ,
20    , in the original principal amount of $               previously delivered
to the Swingline Lender under the Credit Agreement.  THIS NOTE IS NOT INTENDED
TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS
OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.](1)

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

--------------------------------------------------------------------------------

(1)  Bracketed language to be used in replacement notes only.

 

G-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

[Signature Page Follows]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

G-3

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal Amount
of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 

$

, 20     

 

FOR VALUE RECEIVED, the undersigned, CUBESMART, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                                          (the “Lender”) or its
registered assigns, in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 301 S. College Street, 5th Floor, Charlotte, North Carolina 28288,
or at such other address as may be specified in writing by the Administrative
Agent to the Borrower, the principal sum of                                  AND
        /100 DOLLARS ($                        ) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Revolving Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Revolving Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Credit Agreement dated as of December 9, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, CubeSmart, the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

[This Note is given in replacement of the Revolving Note dated                ,
20    , in the original principal amount of $               previously delivered
to the Lender under the Credit Agreement.  THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE OTHER NOTE.](1)

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

--------------------------------------------------------------------------------

(1)  Bracketed language to be used in replacement notes only.

 

H-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

[Signature Page Follows]

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

H-3

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal Amount
of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF TRANCHE A TERM NOTE

 

$

, 20     

 

FOR VALUE RECEIVED, the undersigned, CUBESMART, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                                          (the “Lender”) or its
registered assigns, in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 301 S. College Street, 5th Floor, Charlotte, North Carolina 28288,
or at such other address as may be specified in writing by the Administrative
Agent to the Borrower, the principal sum of                                  AND
        /100 DOLLARS ($                        ) (or such lesser amount as shall
equal the unpaid principal amount of the Tranche A Term Loans made by the Lender
to the Borrower under the Credit Agreement (as herein defined)), on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date, amount of the Tranche A Term Loans made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Tranche A Term Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Term Loans made by the Lender.

 

This Tranche A Term Note (this “Note”) is one of the Tranche A Term Notes
referred to in the Credit Agreement dated as of December 9, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, CubeSmart, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

[This Note is given in replacement of the Tranche A Term Note dated           
    , 20    , in the original principal amount of $               previously
delivered to the Lender under the Credit Agreement.  THIS NOTE IS NOT INTENDED
TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS
OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.](1)

 

--------------------------------------------------------------------------------

(1)  Bracketed language to be used in replacement notes only.

 

I-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

[Signature Page Follows]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A
Term Note as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

SCHEDULE OF TRANCHE A TERM LOANS

 

This Note evidences the Tranche A Term Loans made under the within-described
Credit Agreement to the Borrower, on the date, in the principal amount, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-4

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF TRANCHE B TERM NOTE

 

$

, 20    

 

FOR VALUE RECEIVED, the undersigned, CUBESMART, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to                                          (the “Lender”) or its
registered assigns, in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 301 S. College Street, 5th Floor, Charlotte, North Carolina 28288,
or at such other address as may be specified in writing by the Administrative
Agent to the Borrower, the principal sum of                                  AND
        /100 DOLLARS ($                        ) (or such lesser amount as shall
equal the unpaid principal amount of the Tranche B Term Loans made by the Lender
to the Borrower under the Credit Agreement (as herein defined)), on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date, amount of the Tranche B Term Loans made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Tranche B Term Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Term Loans made by the Lender.

 

This Tranche B Term Note (this “Note”) is one of the Tranche B Term Notes
referred to in the Credit Agreement dated as of December 9, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, CubeSmart, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

[This Note is given in replacement of the Tranche B Term Note dated           
    , 20    , in the original principal amount of $               previously
delivered to the Lender under the Credit Agreement.  THIS NOTE IS NOT INTENDED
TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS
OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.](1)

 

--------------------------------------------------------------------------------

(1)  Bracketed language to be used in replacement notes only.

 

J-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

[Signature Page Follows]

 

J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche B
Term Note as of the date first written above.

 

 

CUBESMART, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

J-3

--------------------------------------------------------------------------------


 

SCHEDULE OF TRANCHE B TERM LOANS

 

This Note evidences the Tranche B Term Loans made under the within-described
Credit Agreement to the Borrower, on the date, in the principal amount, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J-4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF OPINION OF COUNSEL

 

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

 

[Date]

 

Wells Fargo Bank, National Association, as Administrative Agent

c/o Wells Fargo Real Estate Banking Group

301 S. College Street, 5th Floor

Charlotte, NC 28288

 

The Lenders party to the Credit Agreement
referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to CubeSmart, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”) and CubeSmart, a real estate
investment trust formed under the laws of the State of Maryland (the “Parent”),
in connection with the negotiation, execution and delivery of that certain
Credit Agreement dated as of December 9, 2011 (the “Credit Agreement”), by and
among the Borrower, the Parent, the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  We have also acted as counsel to each of the
Guarantors listed on Schedule 1 attached hereto (the “Guarantors”; together with
the Borrower and the Parent, the “Loan Parties”), in connection with the
Guaranty and the other Loan Documents identified below to which they are party. 
Capitalized terms not otherwise defined herein have the respective meaning given
them in the Credit Agreement.

 

In these capacities, we have reviewed executed copies of the following:

 

(a)                                  the Credit Agreement;

 

(b)                                 the Notes;

 

(c)                                  the Guaranty;

 

[list other applicable Loan Documents]; and

 

The documents and instruments set forth in items (a) through (c) above are
referred to herein as the “Loan Documents”.

 

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and

 

K-1

--------------------------------------------------------------------------------


 

other instruments, and made such other investigations of law and fact, as we
have deemed necessary or advisable for the purposes of rendering this opinion. 
In our examination of documents, we assumed the genuineness of all signatures on
documents presented to us as originals (other than the signatures of officers of
the Loan Parties) and the conformity to originals of documents presented to us
as conformed or reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.                                       The Borrower is a limited partnership,
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted.

 

2.                                       Each Guarantor is a [corporation,
trust, partnership or limited liability company, as applicable,] duly organized
or formed, validly existing and in good standing under the laws of the State of
its organization or formation and has the power to execute and deliver, and to
perform its obligations under, the Loan Documents to which it is a party, to own
and use its assets, and to conduct its business as presently conducted.

 

3.                                       Each Loan Party has duly authorized the
execution and delivery of the Loan Documents to which it is a party and the
performance by such Loan Party of all of its obligations under each such Loan
Document.

 

4.                                       Each Loan Party has duly executed and
delivered the Loan Documents to which it is a party.

 

5.                                       Each Loan Document is a valid and
binding obligation of each Loan Party which is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as such
enforceability may be limited by:  (a) applicable bankruptcy, insolvency,
reorganization, moratorium, arrangement or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (b) the fact that equitable
remedies or relief (including, but not limited to, the remedy of specific
performance) are subject to the discretion of the court before which any such
remedies or relief may be sought.

 

6.                                       The execution and delivery by each Loan
Party of the Loan Documents to which it is a party do not, and if each Loan
Party were now to perform its obligations under such Loan Documents, such
performance would not, result in any:

 

(a)                                  violation of such Loan Party’s
Organizational Documents;

 

(b)                                 violation of any existing federal or state
constitution, statute, regulation, rule, order, or law to which such Loan Party
or its assets are subject;

 

(c)                                  breach or violation of or default under,
any agreement, instrument, indenture or other document evidencing any
indebtedness for money borrowed or to our knowledge any other material agreement
to which such Loan Party is bound or under which a Loan Party or its assets is
subject;

 

(d)                                 creation or imposition of a lien or security
interest in, on or against the assets of such Loan Party under any agreement,
instrument, indenture or other document evidencing any

 

K-2

--------------------------------------------------------------------------------


 

indebtedness for money borrowed or any other material agreement to which, to our
knowledge, such Loan Party is bound or under which a Loan Party or its assets is
subject; or

 

(e)                                  violation of any judicial or administrative
decree, writ, judgment or order to which, to our knowledge, such Loan Party or
its assets are subject.

 

7.                                       The execution, delivery and performance
by each Loan Party of each Loan Document to which it is a party, and the
consummation of the transactions thereunder, do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority of the United States of America or the
States of Delaware or [                      ].

 

8.                                       To our knowledge, (a) there are no
judgments outstanding against any of the Loan Parties or affecting any of their
respective assets, nor is there any litigation or other proceeding against any
of the Loan Parties or its assets pending or overtly threatened, could
reasonably be expected to have a materially adverse effect on the validity or
enforceability of any of the Loan Documents, (b) no Loan Party is subject to any
bankruptcy or other insolvency proceedings or any assignment for the benefit of
creditors and (c) no Loan Party is operating under or subject to any receiver,
trustee or similar entity for the benefit of creditors.

 

9.                                       None of the Loan Parties is, or, after
giving effect to any Loan will be, subject to regulation under the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.

 

10.                                 Assuming that Borrower applies the proceeds
of the Loans as provided in the Credit Agreement, the transactions contemplated
by the Loan Documents do not violate the provisions of Regulations T, U or X of
the Board of Governors of the Federal Reserve System of the United States of
America.

 

11.                                 The consideration to be paid to the
Administrative Agent and the Lenders for the financial accommodations to be
provided to the Loan Parties pursuant to the Credit Agreement does not violate
any law of the States of New York or [                ] relating to interest and
usury.

 

This opinion is limited to the laws of the States of [                ] and New
York and the federal laws of the United States of America, and we express no
opinions with respect to the law of any other jurisdiction.

 

[Other Customary Qualifications/Assumptions/Limitations]

 

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Credit Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

 

 

Very truly yours,

 

 

 

[NAME OF LAW FIRM]

 

 

 

 

 

 

By:

 

 

 

A Partner

 

K-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Guarantors

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-4

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF COMPLIANCE CERTIFICATE

 

                              , 20    

 

Wells Fargo Bank, National Association, as Administrative Agent

301 S. College Street, 5th Floor

Charlotte, NC 28288

Attn:  Matt Ricketts

 

Each of the Lenders Party to the Credit Agreement
referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of December 9, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CubeSmart, L.P. (the “Borrower”), CubeSmart
(the “Parent”) the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 8.3.(a) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

 

(1)           The undersigned is the                                           
of the Parent.

 

(2)           The undersigned has examined the books and records of the Parent
and the Borrower and has conducted such other examinations and investigations as
are reasonably necessary to provide this Compliance Certificate.

 

(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Parent and/or the
Borrower with respect to such event, condition or failure].

 

(4)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, the representations and warranties made or deemed made by the
Parent, the Borrower and the other Loan Parties in the Loan Documents to which
any is a party, are true and correct in all material respects on and as of the
date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1., 9.2. and 9.4. of the Credit
Agreement.

 

L-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

,

 

the                                      of the Parent

 

 

L-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

L-3

--------------------------------------------------------------------------------


 

Loan Number: 1006379

 

EXHIBIT M

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

o     NEW

o     REPLACE PREVIOUS DESIGNATION

o        ADD

o          CHANGE

o  DELETE LINE NUMBER

o  INITIAL LOAN DISBURSEMENT

 

The following representatives of CubeSmart, L.P. (“Borrower”) are authorized to
request the disbursement of the proceeds of Loans and initiate funds transfers
for Loan Number 1006379 assigned to the secured revolving credit and term loan
facility evidenced by the Credit Agreement dated December 9, 2011, among the
Borrower, CubeSmart, each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
for the Lenders (the “Administrative Agent”) and the other parties thereto.  The
Administrative Agent is authorized to rely on this Transfer Authorizer
Designation until it has received a new Transfer Authorizer Designation signed
by Borrower, even in the event that any or all of the foregoing information may
have changed.

 

Name

 

Title

 

Maximum
Wire
Amount(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Loan Disbursement Authorization  o  Not Applicable    o   Applicable —
The Administrative Agent is hereby authorized to accept wire transfer
instructions from                                  (ie. specify title company
escrow) to be delivered, via fax, email, letter or other method, to the
Administrative Agent for title/escrow #                           and/or loan
#                    .  Said instructions shall include the title/escrow
company’s Receiving Party Account Name, city and state, Receiving Party Account
Number, the Administrative Agent’s (ABA) Routing Number, Maximum Transfer Amount
required, Borrower’s name, title order/escrow number to which the Administrative
Agent shall fund the Initial Loan Disbursement under the loan number referenced
above.  The amount of said transfer shall not exceed
$                              .  Borrower acknowledges and agrees that the
acceptance of and wire transfer of funds by the Administrative Agent in
accordance with the title/escrow company instructions shall be governed by this
Transfer Authorizer Designation form and any other Loan Documents.  The
Administrative Agent shall not be further required to confirm said wiring
instructions received from title/escrow company with Borrower.  This Initial
Loan Disbursement Authorization is in effect until a new authorization request
shall be required.  Borrower shall instruct title/escrow company via a separate
letter, to deliver said wiring instructions in writing, directly to the
Administrative Agent at its address.  Borrower also hereby authorizes the
Administrative Agent to attach a copy of the title/escrow company’s written wire
instructions to this Transfer Authorizer Designation form upon receipt of said
instructions.

 

--------------------------------------------------------------------------------

(1)  Maximum wire amount may not exceed the aggregate amount of the Commitments.

 

M-1

--------------------------------------------------------------------------------


 

Beneficiary Bank and Account Holder Information

 

1.

 

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

 

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

 

Further Credit Information/Instructions:

 

 

2.

 

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

 

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

 

Further Credit Information/Instructions:

 

 

3.

 

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

 

Receiving Bank Name, City and State:

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

 

 

Further Credit Information/Instructions:

 

 

M-2

--------------------------------------------------------------------------------


 

Date:                       , 2011

 

 

 

“BORROWER”

 

 

 

CubeSmart, L.P.

 

 

 

By:

CUBESMART, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

M-3

--------------------------------------------------------------------------------